Exhibit 10.1

EXECUTION COPY

U.S. $750,000,000

CREDIT AGREEMENT

Dated as of August 30, 2004

among

THE GAP, INC.

as Borrower,

THE SUBSIDIARIES OF THE BORROWER NAMED HEREIN,

as Subsidiary Borrowers,

THE SUBSIDIARIES OF THE BORROWER NAMED HEREIN,

as LC Subsidiaries,

THE BANKS AND FINANCIAL INSTITUTIONS NAMED HEREIN,

as Lenders,

THE BANKS NAMED HEREIN

as Issuing Banks,

CITIGROUP GLOBAL MARKETS INC.,

and

BANC OF AMERICA SECURITIES LLC

as Joint Lead Arrangers,

BANK OF AMERICA, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION

and

JPMORGAN CHASE BANK

as Co-Syndication Agents,

and

CITICORP USA, INC.,

as Agent

for the Issuing Banks and the Lenders from time to time party hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms

   1

SECTION 1.02 Computation of Time Periods

   18

SECTION 1.03 Accounting Terms

   18 ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01 The Advances

   19

SECTION 2.02 Making the Advances

   19

SECTION 2.03 Fees

   22

SECTION 2.04 Reduction and Increase of the Commitments; Reduction and Increase
of the Swing Line Commitment; Additional Issuing Banks

   23

SECTION 2.05 Repayment of Advances

   26

SECTION 2.06 Interest on Advances

   26

SECTION 2.07 Additional Interest on Eurodollar Rate Advances

   27

SECTION 2.08 Interest Rate Determination

   27

SECTION 2.09 Voluntary Conversion of Advances

   29

SECTION 2.10 Prepayments of Advances

   29

SECTION 2.11 Increased Costs

   29

SECTION 2.12 Illegality

   30

SECTION 2.13 Subsidiary Borrowers

   31



--------------------------------------------------------------------------------

ARTICLE III

AMOUNT AND TERMS OF LETTERS OF CREDIT AND PARTICIPATIONS THEREIN

 

SECTION 3.01 Letters of Credit

   31

SECTION 3.02 Limitation on the Issuance of Letters of Credit Denominated in
Alternative Currencies

   32

SECTION 3.03 Issuing the Letters of Credit

   32

SECTION 3.04 Reimbursement Obligations

   33

SECTION 3.05 Participations Purchased by the Lenders

   33

SECTION 3.06 Letter of Credit Fees

   34

SECTION 3.07 Indemnification; Nature of the Issuing Banks’ Duties

   35

SECTION 3.08 Increased Costs

   36

SECTION 3.09 Uniform Customs and Practice

   37

SECTION 3.10 Reductions and Increases in Issuing Commitment

   37

SECTION 3.11 Existing Letters of Credit

   38

SECTION 3.12 Currency Provisions

   38

SECTION 3.13 Dollar Payment Obligation

   39

SECTION 3.14 Applications; Survival of Provisions; Cash Collateral

   40

SECTION 3.15 LC Subsidiaries

   40 ARTICLE IV PAYMENTS, TAXES, EXTENSIONS, ETC.

SECTION 4.01 Payments and Computations

   40

SECTION 4.02 Taxes

   42

SECTION 4.03 Sharing of Payments, Etc.

   46

SECTION 4.04 Evidence of Debt/Borrowings

   46

SECTION 4.05 Borrower Guaranty

   47



--------------------------------------------------------------------------------

ARTICLE V CONDITIONS OF LENDING

SECTION 5.01 Conditions Precedent to Effectiveness of this Agreement

   49

SECTION 5.02 Conditions Precedent to Each Advance/Issuance

   51 ARTICLE VI REPRESENTATIONS AND WARRANTIES

SECTION 6.01 Representations and Warranties of the Borrower

   51 ARTICLE VII COVENANTS OF THE BORROWER

SECTION 7.01 Affirmative Covenants

   54

SECTION 7.02 Negative Covenants

   55

SECTION 7.03 Financial Covenants

   58

SECTION 7.04 Reporting Requirements

   58 ARTICLE VIII EVENTS OF DEFAULT

SECTION 8.01 Events of Default

   60 ARTICLE IX THE AGENT

SECTION 9.01 Authorization and Action

   62

SECTION 9.02 Agent’s Reliance, Etc.

   63

SECTION 9.03 CUSA, Citibank and Affiliates

   63

SECTION 9.04 Lender Credit Decision

   64



--------------------------------------------------------------------------------

SECTION 9.05 Indemnification

   64

SECTION 9.06 Successor Agent

   65

SECTION 9.07 Co-Syndication Agents and Joint Lead Arrangers

   65 ARTICLE X MISCELLANEOUS

SECTION 10.01 Amendments, Etc.

   65

SECTION 10.02 Notices, Etc.

   66

SECTION 10.03 No Waiver; Remedies

   67

SECTION 10.04 Costs and Expenses

   68

SECTION 10.05 Right of Set-off

   69

SECTION 10.06 Binding Effect

   70

SECTION 10.07 Assignments and Participations

   70

SECTION 10.08 Severability of Provisions

   73

SECTION 10.09 Independence of Provisions

   73

SECTION 10.10 Confidentiality

   73

SECTION 10.11 Headings

   74

SECTION 10.12 Entire Agreement

   74

SECTION 10.13 Execution in Counterparts

   74

SECTION 10.14 Consent to Jurisdiction

   74

SECTION 10.15 GOVERNING LAW

   74

SECTION 10.16 WAIVER OF JURY TRIAL

   74



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS SCHEDULES     Schedule I-A   -   Commitment Amounts
Schedule I-B   -   List of Applicable Lending Offices Schedule II   -   Existing
Liens Schedule III   -   Change of Control Schedule IV   -   Outstanding Balance
of Existing Letters of Credit Schedule V   -   LC Subsidiaries Schedule VI   -  
Subsidiary Borrowers Schedule VII   -   ERISA Matters Schedule VIII   -  
Environmental Matters Schedule IX   -   Existing Debt EXHIBITS     Exhibit A   -
  Notice of Borrowing Exhibit B   -   Form of Promissory Note Exhibit C   -  
Form of Assignment and Acceptance Exhibit D-1   -   Form of Opinion of In-House
Counsel to the Loan Parties Exhibit D-2   -   Form of Corporate Opinion of
Special New York Counsel to the Loan Parties Exhibit E   -   Form of Opinion of
Special New York Counsel to the Agent Exhibit F   -   Form of Assumption
Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of August 30, 2004 (this “Agreement”), among The Gap,
Inc., a Delaware corporation (the “Borrower”), the LC Subsidiaries (as
hereinafter defined), the Subsidiary Borrowers (as hereinafter defined), the
banks and financial institutions (the “Lenders”) listed on the signature pages
hereof, the Issuing Banks (as hereinafter defined), Citigroup Global Markets
Inc. (“CGMI”) and Banc of America Securities LLC as joint lead arrangers and
joint book managers (the “Joint Lead Arrangers”), Bank of America, N.A., HSBC
Bank USA, National Association and JPMorgan Chase Bank as co-syndication agents
(the “Co-Syndication Agents”), and Citicorp USA, Inc. (“CUSA”), as agent (the
“Agent”) for the Lenders and the Issuing Banks hereunder.

PRELIMINARY STATEMENTS:

(1) The Borrower, certain of its subsidiaries, certain banks and financial
institutions, and the Agent entered into a Credit Agreement dated as of June 25,
2003 (the “Existing Credit Agreement”).

(2) The Borrower, the LC Subsidiaries, the Subsidiary Borrowers, the Lenders,
the Issuing Banks, the Joint Lead Arrangers, the Co-Syndication Agents and the
Agent desire to enter into this Agreement to replace the Existing Credit
Agreement and provide other financing facilities to the Borrower, the LC
Subsidiaries and the Subsidiary Borrowers as set forth below.

NOW THEREFORE, the Borrower, the LC Subsidiaries, the Subsidiary Borrowers, the
Lenders, the Issuing Banks, the Joint Lead Arrangers, the Co-Syndication Agents
and the Agent agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Advance” means an advance by Lender to the Borrower as part of a Borrowing and
refers to a Base Rate Advance or a Eurodollar Rate Advance, each of which shall
be a “Type” of Advance; and means a Swing Line Advance by a Swing Line Lender to
a Subsidiary Borrower as the context may require.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.

“Alternative Currency” means any lawful currency other than Dollars which is
freely transferable and convertible into Dollars and which an Issuing Bank or
Swing Line Lender can obtain in the ordinary course of its business.



--------------------------------------------------------------------------------

“Applicable Facility Fee” means, as of any date a percentage per annum
determined by reference to the applicable Performance Level in effect on such
date as set forth below:

 

PERFORMANCE LEVEL

   LEVEL 1     LEVEL 2     LEVEL 3     LEVEL 4     LEVEL 5     LEVEL 6  

Applicable Facility Fee

   .100 %    .125 %    .150 %    .200 %    .250 %    .375 % 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance, and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Letter of Credit Fee” means as of any date, a percentage per annum
determined by reference to the applicable Performance Level in effect on such
date as set forth below:

 

PERFORMANCE LEVEL

   LEVEL 1     LEVEL 2     LEVEL 3     LEVEL 4     LEVEL 5     LEVEL 6  

Applicable Letter of Credit Fee

   .22500 %    .28125 %    .33750 %    .45000 %    .56250 %    .67500 % 

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the applicable Performance Level in effect on such date as set
forth below:

 

PERFORMANCE LEVEL

   LEVEL 1     LEVEL 2     LEVEL 3     LEVEL 4     LEVEL 5     LEVEL 6  

Base Rate Applicable Margin

   .000 %    .000 %    .000 %    .000 %    .000 %    .125 % 

Eurodollar Rate Applicable Margin

   .275 %    .375 %    .475 %    .550 %    .750 %    .875 % 

“Applicable Utilization Fee” means, as of any date a percentage per annum
determined by reference to the applicable Performance Level in effect on such
date as set forth below:

 

PERFORMANCE LEVEL

   LEVEL 1     LEVEL 2     LEVEL 3     LEVEL 4     LEVEL 5     LEVEL 6  

Applicable Utilization Fee

   .125 %    .125 %    .125 %    .250 %    .250 %    .250 % 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent (if such acceptance
is required by this Agreement), in substantially the form of Exhibit C.

“Assuming Lender” means an Eligible Assignee acceptable to the Agent and each
Issuing Bank and not previously a Lender that becomes a Lender hereunder
pursuant to Section 2.04(c) and which has a Commitment of not less than
$10,000,000.

 

2



--------------------------------------------------------------------------------

“Assumption Agreement” means an agreement, substantially in the form of Exhibit
F, by which an Eligible Assignee agrees to become a Lender hereunder pursuant to
Section 2.04(c), agreeing to be bound by all obligations of a Lender hereunder.

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b) 1/2% per annum above the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if any such date is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by the Agent on the basis of such rates reported
by certificate of deposit dealers to and published by the Federal Reserve Bank
of New York or, if such publication shall be suspended or terminated, on the
basis of quotations for such rates received by the Agent from three New York
certificate of deposit dealers of recognized standing selected by the Agent, in
either case adjusted to the nearest 1/4 of one percent or, if there is no
nearest 1/4 of one percent, to the next higher 1/4 of one percent; and

(c) 1/2% per annum above the Federal Funds Rate.

“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.06(a).

“Borrowing” means a borrowing, consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01(a).

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City or San Francisco, California and a day on
which wire transfers may be effectuated among member banks of the Federal
Reserve System through use of the fedwire funds transfer system and (i) if the
applicable Business Day relates to any Eurodollar Rate Advances, a day on which
dealings are carried on in the London interbank market and (ii) if the
applicable Business Day relates to any Swing Line Advance or Letter of Credit
denominated in an Alternative Currency, a day on which commercial banks are open
for business in the country of issue of such Alternative Currency and on which
dealings in such Alternative Currency are carried on by such commercial banks in
such country of issue (if such Alternative Currency is other than the Euro) or
if such Alternative Currency is the Euro, a day on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is in
operation.

“Capital Lease” of any Person means any lease of any property (whether real,
personal or mixed) by such Person as lessee, which lease should, in accordance
with

 

3



--------------------------------------------------------------------------------

GAAP, be required to be accounted for as a capital lease on the balance sheet of
such Person.

“Capital Lease Obligations” means the obligations of any Person to pay rent or
other amounts under a Capital Lease, the amount of which is required to be
capitalized on the balance sheet of such Person in accordance with GAAP.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.), and any
regulations promulgated thereunder.

“Change of Control” means the occurrence, after the date of this Agreement, of
(i) any Person or two or more Persons acting in concert acquiring beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Borrower (or other securities convertible into
such securities) representing 50% or more of the combined voting power of all
securities of the Borrower entitled to vote in the election of directors; or
(ii) during any period of up to 24 consecutive months, commencing before or
after the date of this Agreement, individuals who at the beginning of such
24-month period were directors of the Borrower ceasing for any reason to
constitute a majority of the Board of Directors of the Borrower unless the
Persons replacing such individuals were nominated by the Board of Directors of
the Borrower; or (iii) any Person or two or more Persons acting in concert
acquiring by contract or otherwise, or entering into a contract or arrangement
which upon consummation will result in its or their acquisition of, control over
securities of the Borrower (or other securities convertible into such
securities) representing 50% or more of the combined voting power of all
securities of the Borrower entitled to vote in the election of directors;
provided, that, the Person or group of Persons referred to in clauses (i) and
(iii) of this definition of Change of Control shall not include any Person
listed on Schedule III or any group of Persons in which one or more of the
Persons listed on Schedule III are members.

“Citibank” means Citibank, N.A.

“Commitment” means, as to each Lender, the amount set forth opposite such
Lender’s name on Schedule I-A under the caption “Commitment” or, if such Lender
has entered into one or more Assignment and Acceptances, the amount set forth
for such Lender with respect thereto in the Register maintained by the Agent
pursuant to Section 10.07, in each case as such amount may be reduced or
increased pursuant to Section 2.04.

“Commitment Percentage” means, with respect to each Lender, the percentage which
the then existing Commitment of such Lender is of the Commitments of all
Lenders; provided, however, that with respect to Letters of Credit which expire
after the Termination Date has occurred, the Commitment Percentage of each
Lender shall be the percentage which Lender’s Commitment immediately prior to
the Termination Date is of the Commitment of all Lenders immediately prior to
the Termination Date.

 

4



--------------------------------------------------------------------------------

“Confidential Information” means certain non-public, confidential or proprietary
information and material disclosed, from time to time, either orally, in
writing, electronically or in some other form by the Borrower in connection with
the Loan Documents. Confidential Information shall include, but not be limited
to non-public, confidential or proprietary information, trade secrets, know-how,
inventions, techniques, processes, algorithms, software programs, documentation,
screens, icons, schematics, software programs, source documents and other MIS
related information; contracts, customer lists, financial information, financial
forecasts, sales and marketing plans and information and business plans,
products and product designs; textile projections and results; ideas, designs
and artwork for all types of marketing, advertising, public relations and
commerce (including ideas, designs and artwork related to the World Wide Web and
any Web Site of the Borrower or any Subsidiary); textile designs; advertising,
strategies, plans and results; sourcing information; vendor lists, potential
product labeling and marking ideas; all materials including, without limitation,
documents, drawings, samples, sketches, designs, and any other information
concerning, color palette and color standards furnished to a Recipient by the
Borrower or any Subsidiary; customer base(s); and other non-public information
relating to the Borrower’s or any Subsidiary’s business.

“Consolidated” and any derivative thereof each means, with reference to the
accounts or financial reports of any Person, the consolidated accounts or
financial reports of such Person and each Subsidiary of such Person determined
in accordance with GAAP, including principles of consolidation, consistent with
those applied in the preparation of the Consolidated financial statements of the
Borrower referred to in Section 6.01(f).

“Constitutive Documents” means, with respect to any Person, the certificate of
incorporation or registration (including, if applicable, certificate of change
of name), articles of incorporation or association, memorandum of association,
charter, bylaws, certificate of limited partnership, partnership agreement,
trust agreement, joint venture agreement, certificate of formation, articles of
organization, limited liability company operating or members agreement, joint
venture agreement or one or more similar agreements, instruments or documents
constituting the organization or formation of such Person.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.08 or 2.09.

“Credit Extension” means each of the following: (a) an Advance made or to be
made to the Borrower or any Subsidiary Borrower; and (b) with respect to any
Letter of Credit, any issuance, extension of the expiry date, or increase in the
amount thereof, for the account of the Borrower or any LC Subsidiary.

“Debt” of any Person means, without duplication, (i) all indebtedness of such
Person for borrowed money or for the deferred purchase price (excluding any
deferred purchase price that constitutes an account payable incurred in the
ordinary course of business) of property or services, (ii) all obligations of
such Person in connection with any agreement to purchase, redeem, exchange,
convert or otherwise acquire for value any

 

5



--------------------------------------------------------------------------------

capital stock of such Person or to purchase, redeem or acquire for value any
warrants, rights or options to acquire such capital stock, now or hereafter
outstanding, (iii) all obligations of such Person evidenced by bonds, notes,
debentures, convertible debentures or other similar instruments, (iv) all
indebtedness created or arising under any conditional sale or other title
retention agreement (other than under any such agreement which constitutes or
creates an account payable incurred in the ordinary course of business) with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default,
acceleration, or termination are limited to repossession or sale of such
property), (v) all Capital Lease Obligations, (vi) obligations under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(i) through (v) above, (vii) all Debt referred to in clause (i), (ii), (iii),
(iv), (v), or (vi) above secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any lien, security
interest or other charge or encumbrance upon or in property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt and
(viii) all mandatorily redeemable preferred stock of such Person, valued at the
applicable redemption price, plus accrued and unpaid dividends payable in
respect of such redeemable preferred stock.

“Default” means an event which would constitute an Event of Default but for the
requirement that notice be given or time elapse, or both.

“Dollars,” “dollars” and the sign “$” each means lawful money of the United
States.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I-B or in the Assignment and Acceptance pursuant to which it became Lender, or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Agent.

“Domestic Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Borrower that is incorporated or organized under the laws of
any state of the United States of America or the District of Columbia.

“EBITDA” means, for any period, Net Income plus, to the extent deducted in
determining such Net Income, the sum of (a) Interest Expense, (b) income tax
expense, (c) depreciation expense and (d) amortization expense, all determined
on a Consolidated basis for the Borrower and its Subsidiaries in accordance with
GAAP.

“Effective Date” has the meaning specified in Section 5.01.

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having a combined capital and surplus
of at least $100,000,000; (ii) a commercial bank organized under the laws of any
other country

 

6



--------------------------------------------------------------------------------

which is a member of the OECD, or a political subdivision of any such country,
and having a combined capital and surplus of at least $100,000,000; provided,
that, such bank is acting through a branch or agency located in the United
States; (iii) a Person that is primarily engaged in the business of commercial
banking and that is (a) a Subsidiary of a Lender, (b) a Subsidiary of a Person
of which a Lender is a Subsidiary, or (c) a Person of which a Lender is a
Subsidiary; (iv) any Lender or Affiliate of a Lender; (v) any other entity which
is an “accredited investor” (as defined in Regulation D under the Securities Act
of 1933, as amended) which extends credit or buys loans as one of its
businesses, including but not limited to, insurance companies, mutual funds and
lease financing companies; and (vi) any other Person acceptable to the Issuing
Banks and the Agent and, provided no Event of Default is continuing, the
Borrower. No Loan Party or any Affiliate thereof shall be an Eligible Assignee.

“Environmental Law” means any Requirement of Law relating to (a) the generation,
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Substances, (b) pollution or the protection of the
environment, health, safety or natural resources or (c) occupational safety and
health, industrial hygiene, land use or the protection of human, plant or animal
health or welfare, including, without limitation, CERCLA, in each case as
amended from time to time, and including the regulations promulgated and the
rulings issued from time to time thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group of which the Borrower or any Subsidiary
of the Borrower is a member or which is under common control with the Borrower
or any Subsidiary of the Borrower within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended from time to time, and the regulations
promulgated and rulings issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Event” means a reportable event with respect to a Plan within the meaning
of §4043 of ERISA.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I-B or in the Assignment and Acceptance pursuant to which it became
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to (i) the rate per annum (rounded upwards, if necessary, to the nearest 1/16 of
1%) at which

 

7



--------------------------------------------------------------------------------

deposits in U.S. dollars appear on page 3750 (or any successor page thereto) of
the Dow Jones Telerate Screen two Business Days before the first day of such
Interest Period and for a term comparable to such Interest Period, or (ii) if
such rate does not so appear on the Dow Jones Telerate Screen on any date of
determination, the rate per annum (rounded upwards, if necessary, to the nearest
1/16 of 1%) at which deposits in U.S. dollars appear on the Reuters Screen LIBO
Page two Business Days before the first day of such Interest Period and for a
term comparable to such Interest Period, provided, however, that if the Reuters
Screen LIBO Page is being used to determine the Eurodollar Rate at any date of
determination and more than one rate is specified thereon as the London
interbank offered rate for deposits in U.S. dollars, the applicable rate shall
be the average of all such rates (rounded upward, if necessary, to the nearest
whole multiple of 1/16 of 1% per annum), or (iii) if such rate does not so
appear on either the Dow Jones Telerate Screen or Reuters Screen LIBO Page on
any date of determination, then, the average (rounded upward to the nearest
whole multiple of 1/16 of 1% per annum) of the rates per annum at which deposits
in Dollars are offered by the principal office of each of the Reference Banks in
London, England, to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period in
an amount substantially equal to such Reference Bank’s Eurodollar Rate Advance
comprising part of such Borrowing and for a period equal to such Interest
Period. In such circumstances, the Eurodollar Rate for the Interest Period for
each Eurodollar Rate Advance comprising part of the same Borrowing shall be
determined by the Agent on the basis of the applicable rates given to and
received by the Agent from the Reference Banks two Business Days prior to the
first day of such Interest Period, subject, however, to the provisions of
Section 2.08.

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.06(b).

“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 8.01.

“Existing Credit Agreement” has the meaning specified in Preliminary Statement
(1).

“Existing Letter of Credit” has the meaning specified in Section 3.11.

 

8



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fiscal Quarter” means any quarter in any Fiscal Year, the duration of such
quarter being defined in accordance with GAAP applied consistently with that
applied in the preparation of the Borrower’s financial statements referred to in
Section 6.01 (f).

“Fiscal Year” means a fiscal year of the Borrower and its Subsidiaries.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the amount
equal to the sum of (i) Consolidated EBITDA and (ii) Lease Expense in each case
for the Borrower and its Subsidiaries for such period, to (b) the sum of
(i) Consolidated Interest Expense and (ii) Lease Expense, in each case for the
Borrower and its Subsidiaries for such period.

“Foreign Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Borrower that is not a Domestic Subsidiary.

“Funded Debt” means, as of any date of determination, all indebtedness
(including Capital Lease Obligations but excluding all accounts payable incurred
in the ordinary course of business) of the Borrower and its Subsidiaries on a
Consolidated basis that would (or would be required to) appear as liabilities
for long-term Debt, short-term Debt, current maturities of Debt, and other
similar interest-bearing obligations on a Consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, applied on a basis consistent (except for
changes concurred in by the Borrower’s independent public accountants) with the
most recent audited consolidated financial statements of the Borrower and its
Subsidiaries delivered pursuant to Section 7.04.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.

 

9



--------------------------------------------------------------------------------

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Hazardous Substance” means (i) any hazardous substance or toxic substance as
such terms are presently defined or used in § 101(14) of CERCLA (42 U.S.C. §
9601(14)), in 33 U.S.C. § 1251 et. seq. (Clean Water Act), or 15 U.S.C. § 2601
et. seq. (Toxic Substances Control Act) and (ii) as of any date of
determination, any additional substances or materials which are hereafter
incorporated in or added to the definition of “hazardous substance” or “toxic
substance” for purposes of CERCLA or any other applicable law.

“Hedge Agreements” means (a) any and all interest rate swaps, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swaps, cross-currency rate swaps, currency
options, spot contracts or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., the International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such agreement.

“Information Memorandum” means the information memorandum dated August 2004
prepared in connection with this Agreement.

“Interest Expense” of any Person for any period means the aggregate amount of
interest or fees paid, accrued or scheduled to be paid or accrued in respect of
any Debt (including the interest portion of rentals under Capital Leases) and
all but the principal component of payments in respect of conditional sales,
equipment trust or other title retention agreements paid, accrued or scheduled
to be paid or accrued by such Person during such period, net of interest income,
determined in accordance with GAAP.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Type of Advance or the
date of the Conversion of any Advance into such Type of an Advance and ending on
the last day of the period selected by the Borrower pursuant to the provisions
below and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be 1, 2, 3, 6, 9 or, if acceptable to the Majority
Lenders, 12 months in the case of a Eurodollar Rate Advance, in each case as the
Borrower may, upon notice received by the

 

10



--------------------------------------------------------------------------------

Agent not later than 12:00 noon (New York City time) on the third Business Day
prior to the first day of such Interest Period, select; provided, however, that:

(i) the Borrower may not select any Interest Period which ends after the
Termination Date;

(ii) Interest Periods commencing on the same date for Advances comprising part
of the same Borrowing shall be of the same duration;

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, in the case of
any Interest Period for a Eurodollar Rate Advance, that if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and

(iv) the Borrower may request in a Notice of Borrowing an Interest Period of 12
months for a Eurodollar Rate Advance and the Interest Period for such Eurodollar
Rate Advance shall be 12 months, if, and only if, the Agent determines a
Eurodollar Rate for the tenor of such Interest Period and the Majority Lenders
do not notify the Agent pursuant to Section 2.08(b) that the Eurodollar Rate for
such Interest Period will not adequately reflect the cost to the Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period; if both of the preceding conditions are not satisfied with
respect to such requested 12 month Interest Period, the duration of the
requested Interest Period shall be the alternative specified in the Notice of
Borrowing, or, if no alternative Interest Period is selected, 6 months.

“Investment” has the meaning specified therefor in Section 7.02(c).

“Issue” means, with respect to any Letter of Credit, either to issue, or to
extend the expiry of, or to renew, or to increase the amount of, such Letter of
Credit, and the term “Issued” or “Issuance” shall have corresponding meanings.

“Issuing Bank” means Citibank, Bank of America, N.A., HSBC Bank USA, National
Association and JPMorgan Chase Bank, or any other Lender which agrees to become,
and is designated as an Issuing Bank under Section 2.04(d) or any Affiliate
thereof as agreed to from time to time by the Borrower and such Issuing Bank,
that may from time to time Issue Letters of Credit for the account of the
Borrower or for the account of any LC Subsidiary.

“Issuing Commitment” means, as to any Issuing Bank, the amount set forth
opposite such Issuing Bank’s name on Schedule I-A under the caption Issuing
Commitment, as such amount may be reduced or increased pursuant to Section 2.04
or 3.10.

“L/C Collateral Account” has the meaning given in Section 8.01.

 

11



--------------------------------------------------------------------------------

“LC Subsidiary” means, as of the date hereof, the Subsidiaries of the Borrower
listed on Schedule V and, after the date hereof, any other Subsidiary of the
Borrower that may from time to time become a party hereto (with respect to
Letters of Credit only) and in connection therewith such other Subsidiary shall
execute such documents as are reasonably requested by the Agent to evidence its
agreement to be bound hereunder as an LC Subsidiary, and for whose account an
Issuing Bank may from time to time Issue Letters of Credit.

“Lease Expense” means, with respect to any Person, for any period for such
Person and its subsidiaries on a Consolidated basis, lease and rental expense
accrued during such period under all leases and rental agreements, other than
Capital Leases and leases of personal property, determined in conformity with
GAAP.

“Lender Party” means any Lender and any Issuing Bank.

“Lenders” means the Lenders listed on the signature pages hereof as Lenders and
as Swing Line Lenders, as the context may require, and each Eligible Assignee
that shall become a party hereto pursuant to Section 10.07.

“Letter of Credit” means either a Trade Letter of Credit or a Standby Letter of
Credit which in either case is in form satisfactory to the respective Issuing
Bank, which is at any time Issued by such Issuing Bank pursuant to Article III,
in each case as amended, supplemented or otherwise modified from time to time.

“Letter of Credit Liability” means, as of any date of determination, all then
existing liabilities of the Borrower and the LC Subsidiaries to the Issuing
Banks in respect of the Letters of Credit Issued for the Borrower’s account and
for the account of the LC Subsidiaries, whether such liability is contingent or
fixed, and shall, in each case, consist of the sum of (i) the aggregate maximum
amount (the determination of such maximum amount to assume compliance with all
conditions for drawing) then available to be drawn under such Letters of Credit
(including, without limitation, amounts available under such Letters of Credit
for which a draft has been presented but not yet honored) and (ii) the aggregate
amount which has then been paid by, and not been reimbursed to, the Issuing
Banks under such Letters of Credit. For the purposes of determining the Letter
of Credit Liability, the face amount of Letters of Credit outstanding in an
Alternative Currency shall be expressed as the equivalent of such Alternative
Currency in Dollars.

“Leverage Ratio” means, as of any date of determination, the ratio of (a) the
amount equal to Consolidated Funded Debt for the most recently completed four
consecutive Fiscal Quarters ending on or prior to such date, to (b) Consolidated
EBITDA for the most recently completed four consecutive Fiscal Quarters ending
on or prior to such date, in each case for the Borrower and its Subsidiaries as
of such date.

“Lien” means any assignment, chattel mortgage, pledge or other security interest
or any mortgage, deed of trust or other lien, or other charge or encumbrance,
upon property or rights (including after-acquired property or rights), or any
preferential

 

12



--------------------------------------------------------------------------------

arrangement with respect to property or rights (including after-acquired
property or rights) which has the practical effect of constituting a security
interest or lien.

“Loan Documents” means, collectively, this Agreement, any note delivered
pursuant to Section 2.02(g), and each application or agreement and other
documents delivered in connection with Letters of Credit pursuant to
Section 3.03, in each case as amended, supplemented or otherwise modified
hereafter from time to time in accordance with the terms thereof.

“Loan Parties” means, collectively, the Borrower, each of the LC Subsidiaries
and each of the Subsidiary Borrowers.

“Majority Lenders” means, at any time, the Lenders having at least 51% of the
aggregate amount of the Commitments, or, if the Commitments have been terminated
or are otherwise no longer in effect, then the Lenders holding Credit Extensions
representing at least 51% of the aggregate amount of Credit Extensions.

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), results of operations, or prospects of the
Borrower and its Subsidiaries, taken as a whole; provided, that a downgrade of
the Borrower’s public debt ratings or a Negative Pronouncement shall not by
itself be deemed to be a material adverse change; provided, further, the
occurrence or subsistence of any such material adverse change which has been
disclosed (a) by the Borrower in any filing made with the Securities and
Exchange Commission prior to the date of this Agreement, (b) by the Borrower in
a public announcement prior to the date of this Agreement, or (c) in the
Information Memorandum prior to the date of this of this Agreement, shall not
constitute a Material Adverse Change.

“Material Adverse Effect” means a material adverse effect on the financial
condition or results of operations of the Borrower and its Subsidiaries taken as
a whole.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary of the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding five plan years made or accrued
an obligation to make contributions.

“Negative Pronouncement” means a public announcement by either S&P or Moody’s in
respect to a possible downgrade of, or negative outlook with respect to, the
public debt rating of the Borrower.

“Net Income” of any Person means, for any period, net income before
(i) extraordinary items, (ii) the results of discontinued operations and
(iii) the effect of any cumulative change in accounting principles, determined
in accordance with GAAP.

 

13



--------------------------------------------------------------------------------

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 8.01(e).
Without limiting the generality of the foregoing, the Obligations of the
Borrower under the Loan Documents include (a) the obligation to pay principal,
interest, commissions, charges, expenses, fees, attorneys’ fees and
disbursements, indemnity payments and other amounts payable by the Borrower
under any Loan Document and (b) the obligation of the Borrower to reimburse any
amount in respect of any of the foregoing items that any Lender Party, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.

“OECD” means the Organization for Economic Cooperation and Development.

“Other Taxes” has the meaning specified in Section 4.02(b).

“Payment Office” means the office of the respective Issuing Bank as shall be
from time to time selected by such Issuing Bank and notified by such Issuing
Bank to the Borrower, the LC Subsidiaries, and the Lenders.

“Performance Level” means Performance Level 1, Performance Level 2, Performance
Level 3, Performance Level 4, Performance Level 5, or Performance Level 6, as
identified by reference to the Public Debt Rating and Leverage Ratio in effect
on such date as set forth below:

 

Performance Level

  

Public Debt Rating

Level 1    Long-Term Senior Unsecured Debt of the Borrower Rated at least A- by
S&P or A3 by Moody’s or the Leverage Ratio is less than or equal to 1.25:1.00
Level 2    Long-Term Senior Unsecured Debt of the Borrower Rated less than Level
I but at least BBB+ by S&P or Baa1 by Moody’s or the Leverage Ratio is less than
or equal to 1.25:1.00 Level 3    Long-Term Senior Unsecured Debt of the Borrower
Rated less than Level II but at least BBB by S&P or Baa2 by Moody’s or the
Leverage Ratio is less than or equal to 1.25:1.00 Level 4    Long-Term Senior
Unsecured Debt of the Borrower Rated less than Level III but at least BBB- by
S&P or Baa3 by Moody’s or the Leverage Ratio is less than or equal to 1.50:1.00

 

14



--------------------------------------------------------------------------------

Level 5    Long-Term Senior Unsecured Debt of the Borrower Rated less than Level
IV but at least BB+ by S&P or Ba1 by Moody’s or the Leverage Ratio is less than
or equal to 1.75:1.00 Level 6    Long-Term Senior Unsecured Debt of the Borrower
Rated less than Level 5 or the Leverage Ratio is greater than 1.75:1.00

For purposes of this definition, the Performance Level shall be determined by
the applicable public debt rating or Leverage Ratio as follows: (a) the public
debt ratings above shall be determined as follows: (i) the public debt ratings
shall be determined by the then-current rating announced by either S&P or
Moody’s, as the case may be, for any class of non-credit-enhanced long-term
senior unsecured debt issued by the Borrower, (ii) if only one of S&P and
Moody’s shall have in effect a public debt rating, the Performance Level shall
be determined by reference to the available rating; (iii) if neither S&P nor
Moody’s shall have in effect a public debt rating, the applicable Performance
Level will be Performance Level 6; (iv) if the ratings on the Borrower’s
long-term senior unsecured debt established by S&P and Moody’s shall fall within
different levels, the public debt rating will be determined by the higher of the
two ratings, provided, that, in the event that the lower of such ratings is more
than one level below the higher of such ratings, the public debt rating will be
determined based upon the level that is one level above the lower of such
ratings; (v) if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (vi) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
public debt rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be; (b) the
Leverage Ratio shall be determined on the basis of the most recent certificate
of the Borrower to be delivered pursuant to Section 7.04(c) for the most
recently ended Fiscal Quarter or Fiscal Year and any change in the Leverage
Ratio shall be effective one Business Day after the date on which the Agent
receives such certificate; provided, that until the Borrower has delivered to
the Agent such certificate pursuant to Section 7.04(c) in respect of the second
Fiscal Quarter of 2004, the Leverage Ratio shall be deemed to be at Level 4;
provided, further, that for so long as the Borrower has not delivered such
certificate when due pursuant to Section 7.04(c), the Leverage Ratio shall be
deemed to be at Level 6 until the respective certificate is delivered to the
Agent; and (c) the Performance Level shall be determined in accordance with the
Borrower’s respective public debt rating and Leverage Ratio, provided, that, if
the Borrower’s public debt rating and the Leverage Ratio shall fall within
different levels, the Performance Level will be determined by the higher of the
public debt rating and the Leverage Ratio, provided, further, that, in the event
that the lower of the Borrower’s public debt rating and the Leverage Ratio is
more than one level below the higher of the Borrower’s public debt rating and
the Leverage Ratio, the Performance Level shall be determined based upon the
level that is one level above the lower of the Borrower’s public debt rating and
the Leverage Ratio.

 

15



--------------------------------------------------------------------------------

“Permitted Lien” means:

(i) Liens for taxes, assessments or governmental charges or levies to the extent
not past due or to the extent contested, in good faith, by appropriate
proceedings and for which adequate reserves have been established;

(ii) Liens imposed by law, such as materialman’s, mechanic’s, carrier’s,
worker’s, landlord’s and repairman’s Liens and other similar Liens arising in
the ordinary course of business which relate to obligations which are not
overdue for a period of more than 30 days or which are being contested in good
faith, by appropriate proceedings and for which reserves required by GAAP have
been established;

(iii) pledges or deposits in the ordinary course of business to secure
obligations (including to secure letters of credit posted in connection
therewith) under worker’s compensation or unemployment laws or similar
legislation or to secure the performance of leases or contracts (including
insurance contracts issued by insurance companies which are Subsidiaries of the
Borrower) entered into in the ordinary course of business or of public or
statutory obligations, bids, or appeal bonds;

(iv) zoning restrictions, easements, licenses, landlord’s Liens or restrictions
on the use of property which do not materially impair the use of such property
in the operation of the business of the Borrower or any of its Subsidiaries;

(v) Liens upon assets subject to a Capital Lease and securing payment of the
obligations arising under such Capital Lease;

(vi) Liens of the Borrower and its Subsidiaries not described in the foregoing
clauses (i) through (v) existing on the Effective Date and listed on Schedule II
and any extensions, renewals or replacements of such Liens for the same or
lesser amount, provided, that, no such extension, renewal or replacement shall
extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced;

(vii) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 8.01(f); and

(viii) Liens arising out of or pursuant to this Agreement.

“Person” means an individual, partnership, limited liability company,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained by the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate for its employees and subject to Title IV of ERISA.

“Recipient” has the meaning specified in Section 10.10.

 

16



--------------------------------------------------------------------------------

“Reference Banks” means Citibank, Bank of America, N.A., HSBC Bank USA, National
Association and JPMorgan Chase Bank.

“Responsible Officer” means, with respect to any certificate, report or notice
to be delivered or given hereunder, unless the context otherwise requires, the
president, chief executive officer, chief financial officer or treasurer of the
Borrower or other executive officer of the Borrower who in the normal
performance of his or her operational duties would have knowledge of the subject
matter relating to such certificate, report or notice.

“Register” has the meaning specified in Section 10.07(c).

“Requirements of Law” means, with respect to any Person, all laws,
constitutions, statutes, treaties, ordinances, rules and regulations, all
orders, writs, decrees, injunctions, judgments, determinations and awards of an
arbitrator, a court or any other Governmental Authority, and all Governmental
Authorizations, binding upon or applicable to such Person or to any of its
properties, assets or businesses.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Standby Letter of Credit” means a letter of credit or other credit support
instrument issued for the benefit of a Person party to a contractual arrangement
with the Borrower or any of its Subsidiaries as credit support for the
obligations of the Borrower or such Subsidiary thereunder.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
trust or other Person of which more than 50% of the outstanding capital stock
(or similar property right in the case of partnerships and trusts and other
Persons) having ordinary voting power to elect a majority of the board of
directors of such corporation (or similar governing body or Person with respect
to partnerships and trusts and other Persons) (irrespective of whether or not at
the time capital stock of any other class or classes of such corporation shall
or might have voting power upon the occurrence of any contingency) is at the
time directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person.

“Subsidiary Borrower” means, as of the date hereof, the Subsidiaries of the
Borrower listed on Schedule VI and, after the date hereof, any other Subsidiary
of the Borrower that may from time to time become a party hereto (with respect
to Swing Line Advances only) and in connection therewith such other Subsidiary
shall execute such documents as are reasonably requested by the Agent to
evidence its agreement to be bound hereunder as a Subsidiary Borrower, and to
whom the Swing Line Lenders may from time to time make Swing Line Advances.

“Subsidiary Obligations” has the meaning specified in Section 4.05.

“Swing Line Advance” means an advance made by a Swing Line Lender pursuant to
Section 2.01(b).

 

17



--------------------------------------------------------------------------------

“Swing Line Lender” means each Lender designated as such on the signature pages
hereto and each other Lender which agrees from time to time to act as a Swing
Line Lender.

“Swing Line Commitment” means $3,000,000 on the Effective Date, as such amount
may be increased or reduced from time to time pursuant to Section 2.04(b),
provided, that the Swing Line Commitment may not be more than $75,000,000 (or
its equivalent in the respective Alternative Currencies).

“Tangible Net Worth” means the consolidated shareholder’s equity of the Borrower
and its Subsidiaries, determined in accordance with GAAP less goodwill and other
intangibles (other than patents, trademarks, licenses, copyrights and other
intellectual property and prepaid assets).

“Taxes” has the meaning specified in Section 4.02(a).

“Termination Date” means August 30, 2009, or the earlier date of termination in
whole of the Commitments pursuant to Section 2.04(a) or 8.01.

“Total Assets” means, as of any date of determination, the consolidated assets
of the Borrower and its Subsidiaries at the end of the Fiscal Quarter
immediately preceding such date, determined in accordance with GAAP.

“Trade Letter of Credit” means a direct-pay trade or documentary letter of
credit issued for the benefit of a vendor in connection with the purchase of
goods by the Borrower or any of its Subsidiaries in the ordinary course of
business.

“Type” refers to the distinction among Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“UCP” has the meaning specified in Section 3.09.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

SECTION 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP applied in a consistent manner
with that applied in the preparation of the financial statements referred to in
Section 6.01(f).

 

18



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01 The Advances. (a) Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount not to exceed at any time outstanding
such Lender’s Commitment, provided, that, the Lenders shall not be obligated to,
and shall not, make any Advances as part of a Borrowing if after giving effect
to such Borrowing, the sum of the then outstanding aggregate amount of all
Borrowings, the aggregate Swing Line Commitment then in effect (computed without
giving regard to usage) and the then outstanding aggregate amount of all Letter
of Credit Liability shall exceed the aggregate amount of the Commitments in
effect from time to time. Each Borrowing shall be in an aggregate amount not
less than (A) $15,000,000, in the case of a Borrowing consisting of Eurodollar
Rate Advances and (B) $1,000,000, in the case of a Borrowing consisting of Base
Rate Advances, or, in each case, in integral multiples of $1,000,000 in excess
thereof and shall consist of Advances of the same Type made on the same day by
the Lenders ratably according to their respective Commitments. Within the limits
of each Lender’s Commitment, the Borrower may from time to time borrow, prepay
pursuant to Section 2.10 and reborrow under this Section 2.01.

(b) The Swing Line Advances. A Subsidiary Borrower may request the respective
Swing Line Lender to make, and such Swing Line Lender shall on the terms and
conditions hereinafter set forth, make Swing Line Advances in Dollars or the
respective Alternative Currency to such Subsidiary Borrower from time to time on
any Business Day during the period from the Effective Date until the Termination
Date in an amount, when combined with all Swing Line Advances of all Swing Line
Lenders, not to exceed the lesser of (i) the Swing Line Commitment then in
effect and (ii) such Swing Line Lender’s Commitment. Each Swing Line Advance
shall be in an amount of $100,000 (or its equivalent in the respective
Alternative Currency) or an integral multiple thereof and shall bear interest at
a rate to be agreed on by the respective Subsidiary Borrower and the respective
Swing Line Lender. Within the limits of the first sentence of this
Section 2.01(b), the respective Subsidiary Borrower may borrow under this
Section 2.01(b), repay pursuant to Section 2.05(b), prepay pursuant to
Section 2.10(b) and reborrow under this Section 2.01(b).

SECTION 2.02 Making the Advances. (a) Each Borrowing shall be made on notice
given not later than (i) 12:00 noon (New York City time) on the third Business
Day prior to the date of the proposed Borrowing, if such proposed Borrowing
consists of Eurodollar Rate Advances and (ii) 10:00 A.M. (New York City time) on
the day of such proposed Borrowing, if such proposed Borrowing consists of Base
Rate Advances, by the Borrower to the Agent, which shall give to each Lender
prompt notice thereof by telecopier. Each such notice of a Borrowing (a “Notice
of Borrowing”) shall be by telecopier or telephone (and if by telephone,
confirmed immediately in writing), in substantially the form of Exhibit A,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing and
(iv) in the case of a Borrowing comprised of Eurodollar Rate Advances, initial
Interest Period for each such Advance. Each Lender shall, before 2:00 p.m.

 

19



--------------------------------------------------------------------------------

(New York City time) on the date of such Borrowing, make available for the
account of its Applicable Lending Office to the Agent at its address referred to
in Section 10.02, in same day funds, such Lender’s ratable portion of such
Borrowing. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article V, the Agent will make such funds
available to the Borrower at the Agent’s aforesaid address.

(b) (i) Each Swing Line Advance shall be made on such notice and on such terms
(subject to the provisions of Section 2.05 (b)) as are agreed to from time to
time between the respective Subsidiary Borrower and the respective Swing Line
Lender. Upon fulfillment of the applicable conditions set forth in Article V,
the respective Swing Line Lender will make such funds available to the
respective Subsidiary Borrower. No later than 30 days after the end of each
calendar quarter, each Swing Line Lender shall deliver to the Agent a report as
to the outstanding amount of Swing Line Advances by such Swing Line Lender as of
the end of such quarter and the identity of the respective Subsidiary Borrower.
In addition, each Swing Line Lender will provide such information as to the
Swing Line Advances made by such Swing Line Lender as is requested by the Agent
from time to time.

(ii) Upon demand by the respective Swing Line Lender, with a copy of such demand
to the Agent (which shall give prompt notice thereof to each Lender), each
Lender shall purchase from such Swing Line Lender, and such Swing Line Lender
shall sell and assign to each such Lender, such Lender’s ratable share (as
determined by reference to such Lender’s Commitment Percentage) of any
outstanding Swing Line Advance by such Swing Line Lender as of the date of such
demand, by making available to the respective Swing Line Lender, an amount equal
to such ratable share. If such Swing Line Advance is denominated in an
Alternative Currency, the payment to be made by the Lenders pursuant to the
preceding sentence shall be Converted into Dollars by the Swing Line Lender at a
rate determined by such Swing Line Lender as provided in Section 3.12(a). Each
Lender hereby agrees to purchase its ratable share of an outstanding Swing Line
Advance on (A) the Business Day on which demand therefor is made by the
respective Swing Line Lender so long as notice of such demand is given not later
than one Business Day prior to such Business Day or (B) the first Business Day
next succeeding such demand if notice of such demand is given after such time.
The respective Subsidiary Borrower, hereby agrees to each such sale and
assignment. Upon any such assignment by the respective Swing Line Lender to any
Lender of a portion of a Swing Line Advance, the respective Swing Line Lender
represents and warrants to such Lender that such Swing Line Lender is the legal
and beneficial owner of such interest being assigned by it, but makes no other
representation or warranty and assumes no responsibility with respect to such
Swing Line Advance, the Loan Documents or any Loan Party. If and to the extent
that any Lender shall not have so made its ratable share of any applicable Swing
Line Advance available to the respective Swing Line Lender in accordance with
the foregoing provisions of this Section 2.02(b)(ii), such Lender hereby agrees
to pay to the respective Swing Line Lender forthwith on demand the amount of its
ratable share, together with interest thereon, for each day from the date of
demand by such Swing Line Lender

 

20



--------------------------------------------------------------------------------

therefor until the date such amount is paid to such Swing Line Lender, at the
Federal Funds Rate. If such Lender shall pay to such Swing Line Lender the
amount of its ratable share on any Business Day, such amount so paid in respect
of principal shall constitute a Swing Line Advance made by such Lender on such
Business Day for all purposes of this Agreement, and the outstanding principal
amount of the Swing Line Advance made by the respective Swing Line Lender shall
be reduced by such amount on such Business Day.

(iii) The obligation of each Lender to purchase its ratable share of each
outstanding Swing Line Advance upon demand by the respective Swing Line Lender
therefor pursuant to clause (ii) of this Section 2.02(b) shall be absolute,
unconditional and irrevocable, and shall be made strictly in accordance with the
terms of clause (ii) of this Section 2.02(b) under all circumstances, including,
without limitation, the following circumstances:

(A) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto;

(B) the existence of any claim, set-off, defense or other right that such Lender
may have at any time against the respective Swing Line Lender, the respective
Subsidiary Borrower or any other Person, whether in connection with the
transactions contemplated by the Loan Documents or any unrelated transaction;

(C) the occurrence and continuance of any Default or Event of Default;

(D) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or

(E) the failure of the respective Subsidiary Borrower to comply with the
applicable conditions set forth in Article V.

(c) Anything in subsection (a) above to the contrary notwithstanding, the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $1,000,000 multiplied by the
number of Lenders.

(d) Each Notice of Borrowing shall be irrevocable and binding on the Borrower or
the respective Subsidiary Borrower, as the case may be. In the case of any
Borrowing which the related Notice of Borrowing specifies is to be comprised of
Eurodollar Rate Advances, the Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article V, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Eurodollar Rate Advance to be made by such
Lender as part of such Borrowing when such Advance, as a result of such failure,
is not made on such date.

 

21



--------------------------------------------------------------------------------

(e) Unless the Agent shall have received notice from a Lender (i) in the case of
any Borrowing consisting of (A) Eurodollar Rate Advances or (B) Base Rate
Advances for which the Notice of Borrowing is given other than on the date
thereof, prior to the date of such Borrowing or (ii) in the case of any
Borrowing consisting of Base Rate Advances for which the Notice of Borrowing is
given on the date thereof, prior to the time at which such Lender is required to
fund such Borrowing, which notice shall in either case state that such Lender
will not make available to the Agent such Lender’s ratable portion of such
Borrowing, the Agent may assume that such Lender has made such portion available
to the Agent on the date of such Borrowing in accordance with Section 2.02(a)
and the Agent may, in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the Agent, such
Lender and the Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent at (x) in the case of the Borrower or the
respective Subsidiary Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (y) in the case of such Lender, the
Federal Funds Rate. If such Lender shall repay to the Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Advance as part of
such Borrowing for purposes of this Agreement.

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

(g) The Borrower shall, if requested by any Lender, execute and deliver a
promissory note, in substantially the form of Exhibit B, payable to the order of
such Lender in an original principal amount equal to such Lender’s Commitment,
duly executed by the Borrower.

SECTION 2.03 Fees. (a) Facility Fee. The Borrower agrees to pay to the Agent for
the account of each Lender a facility fee, from the date hereof in the case of
each initial Lender and from the effective date specified in the Assumption
Agreement or in the Assignment and Acceptance, respectively, pursuant to which
it became Lender in the case of each other Lender until the Termination Date at
a rate per annum equal to the Applicable Facility Fee in effect from time to
time, (i) on the amount of such Lender’s Commitment (computed without giving
effect to any usage of the Commitment of such Lender), payable quarterly in
arrears on the last day of each January, April, July and October and on the
Termination Date; and (ii) on the aggregate amount of Letter of Credit Liability
under all Letters of Credit that are outstanding beyond the Termination Date
(regardless of the actual or deemed usage thereof) payable in arrears on the
last day of each January, April, July and October after the Termination Date and
on the first day after the Termination Date on which no Letters of Credit are
outstanding.

(b) Utilization Fee. The Borrower agrees to pay to the Agent for the account of
each Lender a utilization fee, accruing, during all periods from and after the
Effective

 

22



--------------------------------------------------------------------------------

Date when the aggregate amount of outstanding Advances (including any
outstanding Swing Line Advances) exceeds 50% of the aggregate Commitments
(without regard to any usage thereof), at a rate per annum equal to the
Applicable Utilization Fee in effect from time to time on the aggregate amount
of Advances (including any Swing Line Advances) by such Lender outstanding from
time to time during such periods, payable quarterly in arrears on the last day
of each January, April, July and October and on the Termination Date.

(c) Other Fees. The Borrower hereby agrees to pay the fees and charges referred
to in that certain letter agreement, dated as of the date hereof, among the
Borrower, the Issuing Banks and the Agent.

SECTION 2.04 Reduction and Increase of the Commitments; Reduction and Increase
of the Swing Line Commitment; Additional Issuing Banks. (a) The Borrower shall
have the right, upon at least three Business Days’ notice to the Agent, to
irrevocably terminate in whole or reduce ratably in part the unused portions of
the respective Commitments of the Lenders, provided, that, after giving effect
to such reduction, the Commitments are not less than the sum of the aggregate
amount of all Letter of Credit Liability, the aggregate Swing Line Commitment
then in effect (computed without giving regard to usage), and the then
outstanding amount of all Borrowings; provided, further, that, each partial
reduction shall be in the aggregate amount of $25,000,000 or an integral
multiple of $1,000,000 in excess thereof.

(b) Not more frequently than four times in any calendar year starting on the
Effective Date, the Borrower shall have the right, upon at least three Business
Days’ notice to the Agent and the Swing Line Lenders to reduce in whole or in
part the unused portion of the Swing Line Commitment or increase the amount of
the Swing Line Commitment; provided, that, after giving effect to any such
reduction, the Swing Line Commitment is not less than the outstanding amount of
all Swing Line Advances; provided, further, that, each partial reduction or
increase shall be in the amount of $3,000,000 or an integral multiple of
$500,000 in excess thereof (or, in each case, the equivalent amount in the
respective Alternative Currency), provided, further, that, the Swing Line
Commitment, after giving effect to any increase thereof proposed herein, shall
not exceed $75,000,000 and, together with the then outstanding aggregate amount
of all Borrowings and the then outstanding aggregate amount of all Letter of
Credit Liability, shall not exceed the aggregate amount of the Commitments in
effect from time to time and at the time of any proposed increase in the Swing
Line Commitment and after giving effect thereto, no event has occurred and is
continuing which constitutes an Event of Default or Default and, provided,
further, that, the Agent shall record any such increase or decrease in the Swing
Line Commitment in the Register.

(c) Not more frequently than twice in any calendar year, the Borrower shall have
the right prior to the Termination Date to (i) increase the amount of the
Commitments of one or more Lenders (subject to the consent of such Lenders in
their sole and absolute discretion), (ii) add one or more Assuming Lenders as
Lenders (subject to the consent of the Agent and the Issuing Banks in their sole
and absolute discretion) and (iii) increase the Issuing Commitment of an Issuing
Bank (subject to the consent of

 

23



--------------------------------------------------------------------------------

such Issuing Bank in its sole and absolute discretion) (each such increase under
clause (i), (ii) or (iii) being a “Commitment Increase”), on and subject to the
following terms:

(i) The aggregate amount of the increase in the Commitments shall not exceed
$250,000,000 after the date hereof;

(ii) The amount of each Commitment Increase by any Lender or any Assuming Lender
shall be in a minimum amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof.

(iii) No proposed Commitment Increase shall occur unless each of the following
requirements in respect thereof shall have been satisfied:

(A) The Agent shall have received from the Borrower an irrevocable written
notice (a “Commitment Increase Notice”), dated not earlier than 60 days before
the proposed Commitment Increase Effective Date (as defined below) therefor and
not later than 30 days (or such shorter period agreed to by the Agent) before
such proposed Commitment Increase Effective Date, that (1) specifies (w) (if
applicable) the proposed Issuing Commitment increase of each Issuing Bank and/or
of the Lenders which are to become Issuing Banks and the amount of each Issuing
Bank’s Issuing Commitment after giving effect thereto, (x) the aggregate amount
of the proposed Commitment Increase, (y) the Lenders whose Commitments are to be
increased by the proposed Commitment Increase and/or the Assuming Lenders which
are to become Lenders and the amount by which each such Lender’s Commitment is
to be so increased and/or the amount of each such Assuming Lender’s Commitment
and (z) the date (the “Commitment Increase Effective Date”) on which the
proposed Commitment Increase shall become effective, and (2) has been signed by
each Lender whose Commitment is to be increased, evidencing the consent of such
Lender to the proposed Commitment Increase and each Issuing Bank whose Issuing
Commitment is to be increased evidencing the consent of such Issuing Bank
thereto and/or by each such Assuming Lender; and

(B) On and as of the Commitment Increase Effective Date of the proposed
Commitment Increase (1) the following statements shall be true (and the giving
of the applicable Commitment Increase Notice shall constitute a representation
and warranty by the Borrower that on such Commitment Increase Effective Date
such statements are true):

(x) The representations and warranties contained in Section 6.01 are correct on
and as of such Commitment Increase Effective Date before and after giving effect
to the proposed Commitment Increase, as though made on and as of such date; and

(y) No event has occurred and is continuing, or would result from such
Commitment Increase, which constitutes an Event of Default or Default; and

 

24



--------------------------------------------------------------------------------

(z) the Agent shall have received such other approvals, opinions or documents as
the Agent may reasonably request.

(iv) Promptly following its receipt of a Commitment Increase Notice in proper
form, the Agent shall deliver copies thereof to each Lender and Issuing Bank.
If, and only if, all of the terms, conditions and requirements specified in
paragraphs (i) through (iv) are satisfied in respect of any proposed Commitment
Increase on and as of the proposed Commitment Increase Effective Date thereof
and in the case of each such Assuming Lender, an Assumption Agreement, duly
executed by such Assuming Lender, the Agent and the Borrower, has been received
by the Agent, then, as of such Commitment Increase Effective Date and from and
after such date, (1) the Commitments of the Lenders consenting to such
Commitment Increase shall be increased by the respective amounts specified in
the Commitment Increase Notice pertaining thereto, (2) references herein to the
amounts of the Lenders’ respective Commitments shall refer to respective amounts
giving effect to such Commitment Increase, and (3) each such Assuming Lender
shall be a Lender and Issuing Bank, if applicable, for all purposes hereof, and
the Agent shall record all relevant information with respect to such Assuming
Lender and its Commitment and, if applicable, with respect to any increased
Issuing Commitment of an Issuing Bank in the Register;

(v) It is understood that no Lender or Issuing Bank shall have any obligation
whatsoever to agree to any request made by the Borrower for a Commitment
Increase;

(vi) As part of such Commitment Increase, such Lender or Assuming Lender shall
purchase assignments in the Advances and Commitments of the other Lenders so
that after giving effect thereto, the percentage held by each Lender of the
aggregate Commitments is the same as prior to such Commitment Increase and such
Lender or Assuming Lender shall have acquired a ratable participation in all
Swing Line Advances as contemplated by Section 2.02(b). In connection therewith,
on each Commitment Increase Effective Date, (A) each Lender whose Commitment has
been increased (each such Lender being an “Increasing Lender”) shall, before
2:00 p.m. (New York City time) on such Commitment Increase Effective Date, make
available for the account of its Applicable Lending Office to the Agent at the
address specified in Section 10.02, in same day funds, an amount equal to the
excess of (1) such Increasing Lender’s ratable portion of the Advances then
outstanding (calculated based on its Commitment as a percentage of the aggregate
Commitments of the Lenders (including each such Assuming Lender) outstanding
after giving effect to the relevant Commitment Increase) over (2) the aggregate
principal amount of then outstanding Advances made by such Increasing Lender and
(B) each such Assuming Lender shall before 2:00 p.m. (New York City time) on
such Commitment Increase Effective Date, make available for the account of its
Applicable Lending Office to the Agent at the address specified in Section 10.02
in same day funds, an amount equal to such Assuming Lender’s ratable portion of
the Advances then outstanding (calculated based on its Commitment as a

 

25



--------------------------------------------------------------------------------

percentage of the aggregate Commitments of the Lenders (including each such
Assuming Lender) outstanding after giving effect to the relevant Commitment
Increase); and

(vii) After the Agent’s receipt of such funds from each such Increasing Lender
and such Assuming Lender, the Agent will promptly thereafter cause to be
distributed like funds to the other Lenders for the account of their respective
Applicable Lending Offices in an amount to each other Lender such that the
aggregate amount of the outstanding Advances owing to each Lender (including
each such Assuming Lender) after giving effect to such distribution equals such
Lender’s ratable portion of the Advances then outstanding (calculated based on
its Commitment as a percentage of the aggregate Commitments of the Lenders
outstanding after giving effect to the relevant Commitment Increase).

(d) The Borrower may at any time, upon at least five Business Days’ prior
written notice to the Agent and the Lenders or as part of a proposed Commitment
Increase pursuant to this Section 2.04, designate (i) as an Issuing Bank any
Lender that has agreed in writing to act as an Issuing Bank and (ii) the Issuing
Commitment of such Lender. Thereupon, any Lender so designated as an Issuing
Bank shall thenceforth issue Letters of Credit on the terms and subject to the
conditions herein, and the Agent shall record all relevant information with
respect to such Lender as such Issuing Bank in the Register.

SECTION 2.05 Repayment of Advances. (a) The Borrower shall repay in full the
principal amount of each Advance made pursuant to Section 2.01(a) owing to each
Lender, together with accrued interest and fees thereon, on the Termination
Date.

(b) Swing Line Advances. The respective Subsidiary Borrower shall repay the
respective Swing Line Lender and each Lender that has made a Swing Line Advance
on the earlier of (i) the maturity date for each Swing Line Advance (which
maturity shall be no later than 30 days after the date of such Advance) and
(ii) the Termination Date, the principal amount of each such Swing Line Advance
made by the Swing Line Lender and each such Lender and outstanding on such date.

SECTION 2.06 Interest on Advances. The Borrower or the respective Subsidiary
Borrower, as the case may be, shall pay interest on the unpaid principal amount
of each Advance made by each Lender from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:

(a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per annum
equal at all times to the sum of (x) the Base Rate in effect from time to time
plus (y) the respective Applicable Margin in effect from time to time, payable
quarterly on the last day of each April, July, October, and January and on the
date such Base Rate Advance shall be Converted or paid in full; provided, that,
any amount of principal which is not paid when due (whether at stated maturity,
by acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to 2% per annum above the rate

 

26



--------------------------------------------------------------------------------

per annum required to be paid on such Advance immediately prior to the date on
which such principal amount become due.

(b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during each Interest Period for such Advance
to the sum of (x) the Eurodollar Rate for such Interest Period plus (y) the
respective Applicable Margin in effect from time to time, payable on the last
day of such Interest Period and, if such Interest Period has a duration of more
than three months, on each day which occurs during such Interest Period every
three months from the first day of such Interest Period; provided, that, any
amount of principal which is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance (as if such Advance were a Base Rate Advance)
immediately prior to the date on which such principal amount became due.

(c) Swing Line Advances. If such Advance is a Swing Line Advance, a rate per
annum as agreed upon by the respective Swing Line Lender and respective
Subsidiary Borrower.

SECTION 2.07 Additional Interest on Eurodollar Rate Advances. The Borrower shall
pay to each Lender, so long as such Lender shall be required under regulations
of the Board of Governors of the Federal Reserve System to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurodollar Rate Advance of such Lender, from the date of such Advance until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for the
Interest Period for such Advance from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Advance. Such additional interest shall be
determined by such Lender and notified to the Borrower through the Agent.

SECTION 2.08 Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining the
Eurodollar Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.06(a) or (b), and the
applicable rate, if any, furnished by each Reference Bank for the purpose of
determining the applicable interest rate under Section 2.06(b).

(b) If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Majority Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon:

(i) each outstanding Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance,
and

 

27



--------------------------------------------------------------------------------

(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

(d) On the date on which the aggregate unpaid principal amount of Advances
comprising any Borrowing shall be reduced, by payment or prepayment or
otherwise, to less than $1,000,000 multiplied by the number of Lenders, such
Advances shall, if they are Advances of a Type other than Base Rate Advances,
automatically Convert on the last day of the Interest Period with respect to
such Advance into Base Rate Advances, and on and after such date the right of
the Borrower to Convert such Advances into Advances of a Type other than Base
Rate Advances shall terminate; provided, however, that if and so long as each
such Advance shall be of the same Type and have the same Interest Period as
Advances comprising another Borrowing or other Borrowings, and the aggregate
unpaid principal amount of all such Advances shall equal or exceed $1,000,000
multiplied by the number of Lenders, the Borrower shall have the right to
continue all such Advances as, or to Convert all such Advances into, Advances of
such Type having such Interest Period.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, convert into a Base Rate Advance and (ii) the
obligations of the Lenders to make, or to convert Advances into, Eurodollar Rate
Advances will be suspended.

(f) If fewer than two Reference Banks furnish timely information to the Agent
for determining the Eurodollar Rate for any Eurodollar Rate Advances,

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Agent shall notify the

 

28



--------------------------------------------------------------------------------

Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

SECTION 2.09 Voluntary Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than 12:00 noon (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.08 and 2.12, Convert all Advances of one
Type comprising the same Borrowing into Advances of another Type; provided,
however, that any Conversion of any Eurodollar Rate Advances into Advances of
another Type shall be made on, and only on, the last day of an Interest Period
for such Eurodollar Rate Advances. Each such notice of a Conversion shall,
within the restrictions specified above, specify (i) the date of such
Conversion, (ii) the Advances to be Converted, and (iii) if such Conversion is
into Eurodollar Rate Advances, the duration of the Interest Period for each such
Advance.

SECTION 2.10 Prepayments of Advances.

(a) The Borrower may (i) upon at least two Business Days’, in the case of
Eurodollar Rate Advances and (ii) on the same Business Day, in the case of Base
Rate Advances, notice to the Agent (to be received by the Agent prior to 12:00
noon (New York City time)) stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding principal amounts of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid (provided that any
prepayment in connection with the termination and refinancing of this Agreement
may be conditioned on the closing of such refinancing); provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount not less
than $15,000,000 if made with respect to Eurodollar Rate Advances, or
$1,000,000, if made with respect to Base Rate Advances, and in each case in
$1,000,000 integral multiples in excess thereof and (y) in the case of any such
prepayment of a Eurodollar Rate Advance, the Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 10.04(b).

(b) The right of any Subsidiary Borrower to prepay any Swing Line Advance shall
be as set forth in an agreement between the respective Swing Line Lender and the
respective Subsidiary Borrower.

SECTION 2.11 Increased Costs. (a) If, due to either (i) the introduction of or
any change at any time after the date of this Agreement (other than any change
by way of imposition or increase of reserve requirements in the case of
Eurodollar Rate Advances, included in the Eurodollar Rate Reserve Percentage) in
or in the interpretation of any law or regulation or (ii) the compliance after
the date of this Agreement with any guideline or request from any central bank
or other governmental authority (whether or not having the force of law), there
shall be any increase in the cost (other than an increase in taxes, which
increase is dealt with exclusively in Article IV) to any Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Advances, then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost;

 

29



--------------------------------------------------------------------------------

provided, that, the Borrower shall have no obligation to reimburse any Lender
for increased costs incurred more than 60 days prior to the date of such demand.
A certificate as to the amount of such increased cost setting forth the basis
for the calculation of such increased costs, submitted to the Borrower and the
Agent by such Lender, shall be conclusive and binding for all purposes, absent
manifest error.

(b) If, at any time after the date of this Agreement, any Lender determines that
compliance with any law or regulation or any guideline or request from any
central bank or other governmental authority (whether or not having the force of
law) affects or would affect the amount of capital required or expected to be
maintained by such Lender or any corporation controlling such Lender and that
the amount of such capital is increased by or based upon the existence of such
Lender’s commitment to lend hereunder and other commitments of this type, then,
upon demand by such Lender (with a copy of such demand to the Agent), the
Borrower shall immediately pay to the Agent for the account of such Lender, from
time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender or such corporation in the light of such circumstances,
to the extent that such Lender reasonably determines such increase in capital to
be allocable to the existence of such Lender’s commitment to lend hereunder;
provided, that, the Borrower shall have no obligation to pay such compensatory
amounts that relate to an actual increase in the capital of such Lender
undertaken by such Lender more than 60 days prior to the date of such demand. A
certificate as to such amounts submitted to the Borrower and the Agent by such
Lender and setting forth the basis for the calculation of such amount shall be
conclusive and binding for all purposes, absent manifest error.

(c) Without affecting its rights under Sections 2.11(a) or 2.11(b) or any other
provision of this Agreement, each Lender agrees that if there is any increase in
any cost to or reduction in any amount receivable by such Lender with respect to
which the Borrower would be obligated to compensate such Lender pursuant to
Sections 2.11(a) or 2.11(b), such Lender shall use reasonable efforts to select
an alternative Applicable Lending Office which would not result in any such
increase in any cost to or reduction in any amount receivable by such Lender;
provided, however, that no Lender shall be obligated to select an alternative
Applicable Lending Office if such Lender determines that (i) as a result of such
selection such Lender would be in violation of any applicable law, regulation,
treaty, or guideline, or would incur additional costs or expenses or (ii) such
selection would be inadvisable for regulatory reasons or inconsistent with the
interests of such Lender.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.11 shall survive the payment in full (after the Termination Date) of
all Obligations.

SECTION 2.12 Illegality. (a) Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful or
impossible, or any central bank or other governmental authority asserts that it
is unlawful, for any Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to

 

30



--------------------------------------------------------------------------------

fund or maintain Eurodollar Rate Advances hereunder, (i) the obligation of the
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist and (ii) the Borrower
shall forthwith prepay in full all Eurodollar Rate Advances of all Lenders then
outstanding, together with interest accrued thereon, unless the Borrower, within
five Business Days of notice from the Agent, Converts all Eurodollar Rate
Advances of all Lenders then outstanding into Advances of another Type in
accordance with Section 2.09.

(b) Without affecting its rights under Section 2.12(a) or under any other
provision of this Agreement, each Lender agrees that if it becomes unlawful or
impossible for such Lender to make, maintain or fund its Eurodollar Rate
Advances as contemplated by this Agreement, such Lender shall use reasonable
efforts to select an alternative Applicable Lending Office from which such
Lender may maintain and give effect to its obligations under this Agreement with
respect to making, funding and maintaining such Eurodollar Rate Advances;
provided, however, that no Lender shall be obligated to select an alternative
Applicable Lending Office if such Lender determines that (i) as a result of such
selection such Lender would be in violation of any applicable law, regulation,
or treaty, or would incur additional costs or expenses or (ii) such selection
would be inadvisable for regulatory reasons or inconsistent with the interests
of such Lender.

SECTION 2.13 Subsidiary Borrowers. Any Subsidiary of the Borrower not a
Subsidiary Borrower on the date hereof may become a “Subsidiary Borrower”
hereunder by delivering to the Agent appropriate authorizations in respect of it
entering into this Agreement, an agreement, in form and substance satisfactory
to the Agent, wherein such Subsidiary agrees to be bound by all terms and
provisions of this Agreement relating to Swing Line Advances to be made to such
Subsidiary Borrower and delivers a written consent of the Borrower assenting to
the inclusion of such Subsidiary as a “Subsidiary Borrower” hereunder. Unless
objected to by the Majority Lenders within the 10 day period referred to below,
such Subsidiary shall become a “Subsidiary Borrower” hereunder 10 days after the
Agent notifies the Borrower that such agreement and consent are in form and
substance satisfactory to it.

ARTICLE III

AMOUNT AND TERMS OF LETTERS OF CREDIT AND PARTICIPATIONS THEREIN

SECTION 3.01 Letters of Credit. (a) Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to Issue for the account of the Borrower or
any LC Subsidiary, one or more Letters of Credit (in an aggregate amount not in
excess of the Issuing Commitment of such Issuing Bank) from time to time during
the period from the date of this Agreement until the Termination Date in an
aggregate undrawn amount not to exceed at any time the Commitments of the
Lenders in effect at such time (inclusive of the Dollar equivalent of Letters of
Credit Issued in an Alternative Currency), each such Letter of Credit (except
Standby Letter of Credit) upon its Issuance to expire, subject to the following
proviso, on or before the date which occurs one year from the date of its
Issuance but in any event prior to the Termination Date; provided, however, that
if any Letter of Credit shall have an expiration date beyond the Termination
Date, the Borrower or any LC Subsidiary, as applicable, shall, at or prior to
the

 

31



--------------------------------------------------------------------------------

Termination Date deposit cash in the L/C Collateral Account in an amount equal
to the Letter of Credit Liability (less the amount, if any, then on deposit in
the L/C Collateral Account) as collateral security for the Borrower’s or any LC
Subsidiary’s, as applicable, reimbursement obligations in connection therewith,
such cash to be returned promptly to the Borrower or such LC Subsidiary, as
applicable, when the respective Letter of Credit expires; and provided further,
however, that, notwithstanding the foregoing, an Issuing Bank shall not be
obligated to, and shall not, Issue any Letter of Credit if:

(i) after giving effect to the Issuance of such Letter of Credit, the sum of the
then outstanding aggregate amount of all Letter of Credit Liability, the then
outstanding principal amount of all Borrowings and the aggregate Swing Line
Commitment then in effect (computed without giving regard to usage) shall exceed
the aggregate amount of the Commitments in effect from time to time;

(ii) after giving effect to the Issuance of such Letter of Credit, the then
outstanding aggregate amount of all Letter of Credit Liability in respect of
Letters of Credit Issued by such Issuing Bank shall exceed the Issuing
Commitment of such Issuing Bank; or

(iii) the Agent or the Majority Lenders shall have notified the Issuing Banks
and the Borrower that no further Letters of Credit are to be Issued by the
Issuing Banks due to failure to meet any of the applicable conditions set forth
in Article V, and such notice has not been withdrawn.

(b) Each Issuing Bank shall provide to the Agent in writing, no later than 5
days after the end of each month, a report with respect to the outstanding
Letters of Credit issued by such Issuing Bank, which report shall set forth the
undrawn amount and drawn but unreimbursed amount as of the end of each day
during that month of all such Letters of Credit. Promptly after receiving all of
such reports, the Agent shall forward copies thereof to each Lender.

Within the limits of the obligations of the Issuing Banks set forth above and in
Section 3.02, the Borrower and each LC Subsidiary may request the Issuing Banks
to Issue one or more Letters of Credit, reimburse the Issuing Banks for payments
made thereunder pursuant to Section 3.04(a) and request the Issuing Banks to
Issue one or more additional Letters of Credit under this Section 3.01.

SECTION 3.02 Limitation on the Issuance of Letters of Credit Denominated in
Alternative Currencies. The Issuing Banks shall not be obligated to, and shall
not, Issue any Letter of Credit denominated in an Alternative Currency if, after
giving effect to the Issuance of any Letter of Credit denominated in an
Alternative Currency, the then outstanding aggregate amount of all Letter of
Credit Liability with respect to all Letters of Credit denominated in an
Alternative Currency equals or exceeds (on a Dollar equivalent basis)
$75,000,000.

SECTION 3.03 Issuing the Letters of Credit. Each Letter of Credit shall be
Issued on notice from the Borrower or any LC Subsidiary, as the case may be, to
the respective Issuing Bank as provided in the application and agreement
governing such Letter of Credit

 

32



--------------------------------------------------------------------------------

specifying the date, amount, currency, expiry and beneficiary thereof and
whether such Letter of Credit is a Trade Letter of Credit or Standby Letter of
Credit and, if it is a Standby Letter of Credit, the amount of all Standby
Letters of Credit then outstanding, accompanied by such documents as such
Issuing Bank may specify to the Borrower or LC Subsidiary, as the case may be,
in form and substance satisfactory to such Issuing Bank. On the date specified
by the Borrower or LC Subsidiary, as the case may be, in such notice and upon
fulfillment of the applicable conditions set forth in Section 3.01, such Issuing
Bank will Issue such Letter of Credit and shall promptly notify the Agent
thereof.

SECTION 3.04 Reimbursement Obligations. (a) The Borrower or the appropriate LC
Subsidiary, as the case may be, shall:

(i) pay to the respective Issuing Bank an amount equal to, and in reimbursement
for, each amount which such Issuing Bank pays under any Letter of Credit not
later than the date which occurs one Business Day after notice from the Issuing
Bank to the Borrower or the appropriate LC Subsidiary of payment of such amount
by such Issuing Bank under such Letter of Credit; and

(ii) pay to such Issuing Bank interest on any amount paid by such Issuing Bank
under any Letter of Credit from the date on which such Issuing Bank pays such
amount under any Letter of Credit until such amount is reimbursed in full to
such Issuing Bank pursuant to clause (i) above, payable on demand, at a
fluctuating rate per annum equal to 2% per annum above the rate per annum
required to be paid on Base Rate Advances immediately prior to the date on which
such Issuing Bank makes such payment under such Letter of Credit.

(b) All amounts to be reimbursed to an Issuing Bank in accordance with
subsection (a) above may, subject to the limitations set forth in Section 2.01
(inclusive of the minimum borrowing limitations), be paid from the proceeds of
Advances.

SECTION 3.05 Participations Purchased by the Lenders. (a) On the date of
Issuance of each Letter of Credit the respective Issuing Bank shall be deemed
irrevocably and unconditionally to have sold and transferred to each Lender
without recourse or warranty, and each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from such Issuing Bank,
an undivided interest and participation, to the extent of such Lender’s
Commitment Percentage in effect from time to time, in such Letter of Credit and
all Letter of Credit Liability relating to such Letter of Credit and all
documents securing, guaranteeing, supporting, or otherwise benefiting the
payment of such Letter of Credit Liability. The Agent or such Issuing Bank will
notify each Lender promptly after the close of each calendar month of all
Letters of Credit then outstanding and of their respective dates of Issue,
outstanding amounts (on a Dollar equivalent basis) as at the end of such month,
currency, expiry dates and reference numbers.

(b) In the event that any reimbursement obligation under Section 3.04(a) is not
paid when due to the respective Issuing Bank with respect to any Letter of
Credit, such Issuing Bank shall promptly notify the Agent who shall promptly
notify the Lenders of the amount of such reimbursement obligation (on a Dollar
equivalent basis in the case

 

33



--------------------------------------------------------------------------------

of Letters of Credit denominated in an Alternative Currency) and each Lender
shall pay to such Issuing Bank, in lawful money of the United States and in same
day funds, an amount equal to such Lender’s Commitment Percentage then in effect
of the amount of such unpaid reimbursement obligation with such payment to be
made on the date of notification to such Lender, if such notification is made
prior to 12:00 noon (New York City time) on a Business Day and if such
notification is made after 12:00 noon (New York City time) on a Business Day,
such payment to be made on the immediately succeeding Business Day, and in each
case with interest at the Federal Funds Rate for each day after such payment is
due until such amount is paid to such Issuing Bank.

(c) Promptly after the respective Issuing Bank receives a payment (including
interest payments) on account of a reimbursement obligation with respect to any
Letter of Credit, such Issuing Bank shall promptly pay to each Lender which
funded its participation therein, in lawful money of the United States, the
Dollar equivalent of funds so received, in an amount equal to such Lender’s
Commitment Percentage thereof.

(d) Upon the request of any Lender, the Agent shall furnish, or cause the
respective Issuing Bank to furnish, to such Lender copies of any outstanding
Letter of Credit and any application and agreement for letter of credit as may
be reasonably requested by such Lender.

(e) The obligation of each Lender to make payments under Section 3.05(b) shall
be unconditional and irrevocable and shall remain in effect after the occurrence
of the Termination Date with respect to any Letter of Credit that was Issued by
the respective Issuing Bank on behalf of the Borrower or any LC Subsidiary on or
before the Termination Date and such payments shall be made under all
circumstances, including, without limitation, any of the circumstances referred
to in Section 3.07(b) other than in connection with circumstances involving any
willful misconduct or gross negligence of such Issuing Bank in Issuing a Letter
of Credit or in determining whether documents presented under a Letter of Credit
comply with the terms thereof.

(f) If any payment received on account of any reimbursement obligation with
respect to a Letter of Credit and distributed to a Lender as a participant under
Section 3.05(c) is thereafter recovered from the respective Issuing Bank in
connection with any bankruptcy or insolvency proceeding relating to the Borrower
or an LC Subsidiary, each Lender which received such distribution shall, upon
demand by such Issuing Bank, repay to such Issuing Bank such Lender’s ratable
share of the amount so recovered together with an amount equal to such Lender’s
ratable share (according to the proportion of (i) the amount of such Lender’s
required repayment to (ii) the total amount so recovered) of any interest or
other amount paid or payable by such Issuing Bank in respect of the total amount
so recovered.

SECTION 3.06 Letter of Credit Fees.

(a) Letter of Credit Fee. The Borrower hereby agrees to pay to the Agent for the
account of each Lender (in accordance with its Commitment Percentage), a letter
of credit fee at a rate per annum equal in the case of Trade Letters of Credit
to the

 

34



--------------------------------------------------------------------------------

Applicable Letter of Credit Fee in effect from time to time, and in the case of
Standby Letters of Credit, to the Applicable Margin applicable to Eurodollar
Rate Advances in effect from time to time, on the maximum amount available to be
drawn under each such Letter of Credit from time to time (the determination of
such maximum amount to assume compliance with all conditions for drawing) from
the date of Issuance of each such Letter of Credit until the expiry date of each
such Letter of Credit, payable in arrears on the last day of each January,
April, July and October prior to the expiry date of each such Letter of Credit
and on the expiry date of each such Letter of Credit.

(b) Issuing Bank Fees. The Borrower hereby agrees to pay to each Issuing Bank
the fees and charges as agreed to from time to time by such Issuing Bank and the
Borrower.

SECTION 3.07 Indemnification; Nature of the Issuing Banks’ Duties. (a) The
Borrower agrees to indemnify and save harmless the Agent, the Issuing Banks and
each Lender from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) which
the Agent, the respective Issuing Bank or such Lender may incur or be subject to
as a consequence, direct or indirect, of (i) the Issuance of any Letter of
Credit or (ii) any action or proceeding relating to a court order, injunction,
or other process or decree restraining or seeking to restrain an Issuing Bank
from paying any amount under any Letter of Credit; provided, that, an Issuing
Bank shall not be indemnified for any of the foregoing caused by its gross
negligence or willful misconduct.

(b) The obligations of the Borrower and each LC Subsidiary hereunder with
respect to Letters of Credit shall be unconditional and irrevocable, and shall
be paid strictly in accordance with the terms hereof under all circumstances,
including, without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement or any agreement or instrument relating thereto;

(ii) the existence of any claim, setoff, defense or other right which the
Borrower or any LC Subsidiary may have at any time against the beneficiary, or
any transferee, of any Letter of Credit, or the Issuing Banks, any Lender, or
any other Person;

(iii) any draft, certificate, or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) any lack of validity, effectiveness, or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part;

(v) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit or of the proceeds
thereof;

 

35



--------------------------------------------------------------------------------

(vi) any exchange, release or non-perfection of any collateral, or any release
or non-perfection of any collateral, or any release or amendment or waiver of or
consent to departure from any guarantee, for all or any of the obligations of
the Borrower or an LC Subsidiary in respect of the Letters of Credit;

(vii) any change in the time, manner or place of payment of, or in any other
terms of, all or any of the obligations of the Borrower or any LC Subsidiary in
respect of the Letters of Credit or any other amendment or waiver of or any
consent to departure from all or any of this Agreement;

(viii) any failure of the beneficiary of a Letter of Credit to strictly comply
with the conditions required in order to draw upon any Letter of Credit;

(ix) any misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or

(x) any other circumstance or happening whatsoever, whether or not similar to
the foregoing;

provided, that, notwithstanding the foregoing, an Issuing Bank shall not be
relieved of any liability it may otherwise have as a result of its gross
negligence or willful misconduct.

SECTION 3.08 Increased Costs. (a) Change in Law. If, at any time after the date
of this Agreement, any change in any law or regulation or in the interpretation
thereof by any court or administrative or governmental authority charged with
the administration thereof shall either (i) impose, modify or deem applicable
any reserve, special deposit or similar requirement against letters of credit or
guarantees issued by, or assets held by or deposits in or for the account of,
the Issuing Banks or any Lender or (ii) impose on the Issuing Banks or any
Lender any other condition regarding this Agreement or the Letters of Credit or
any collateral thereon, and the result of any event referred to in clause (i) or
(ii) above shall be to increase the cost (other than an increase in taxes, which
increase is dealt with exclusively in Article IV) to such Issuing Bank or such
Lender of issuing or maintaining, funding or purchasing participations in the
Letters of Credit, then, upon demand by such Issuing Bank or such Lender (with a
copy of such demand to the Agent), the Borrower shall pay to the Agent for the
account of such Issuing Bank or such Lender, from time to time as specified by
such Issuing Bank or such Lender, additional amounts sufficient to compensate
such Issuing Bank or such Lender for such increased cost; provided, that, the
Borrower shall have no obligation to reimburse an Issuing Bank or any Lender for
increased costs incurred more than 60 days prior to the date of such demand. A
certificate as to the amount of such increased cost setting forth the basis for
the calculation of such increased costs, submitted by an Issuing Bank or a
Lender to the Borrower, shall be conclusive and binding for all purposes, absent
manifest error.

(b) Capital. If, at any time after the date of this Agreement, an Issuing Bank
or any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Issuing Bank or such
Lender or any corporation controlling such

 

36



--------------------------------------------------------------------------------

Issuing Bank or such Lender and that the amount of such capital is increased by
or based upon the existence of such Issuing Bank’s or Lender’s commitment
hereunder and other commitments of this type or the issuance of (or commitment
to purchase of participations in) the Letters of Credit (or similar contingent
obligations), then, upon written demand by such Issuing Bank or such Lender
(with a copy of such demand to the Agent), the Borrower shall pay to the Agent
for the account of such Issuing Bank or such Lender, from time to time as
specified by such Issuing Bank or such Lender, additional amounts sufficient to
compensate such Issuing Bank or such Lender or such corporation in the light of
such circumstances, to the extent that such Issuing Bank or such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Issuing Bank’s or such Lender’s commitment hereunder; provided, that,
the Borrower shall have no obligation to pay such compensatory amounts that
relate to an actual increase in the capital of such Issuing Bank or such Lender
undertaken by such Issuing Bank or such Lender more than 60 days prior to the
date of such demand. A certificate as to such amounts setting forth the basis
for the calculation of such amount submitted to the Borrower and the Agent by an
Issuing Bank or a Lender shall be conclusive and binding for all purposes,
absent manifest error.

(c) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 3.08 shall survive the payment in full (after the Termination Date) of
all Obligations.

(d) Without affecting its rights under Sections 3.08(a) or 3.08(b) or any other
provision of this Agreement, the Issuing Banks and each Lender agree that if
there is any increase in any cost to or reduction in any amount receivable by
the respective Issuing Bank or Lender with respect to which the Borrower would
be obligated to compensate such Lender pursuant to Sections 3.08(a) or 3.08(b),
the respective Issuing Bank or Lender shall use reasonable efforts to select an
alternative issuing office or Applicable Lending Office, as the case may be,
which would not result in any such increase in any cost to or reduction in any
amount receivable by such Issuing Bank or such Lender; provided, however, that
the Issuing Banks and each Lender shall not be obligated to select an
alternative issuing office or Applicable Lending Office if the respective
Issuing Bank or such Lender determines that (i) as a result of such selection
such Issuing Bank or such Lender would be in violation of any applicable law,
regulation, treaty, or guideline, or would incur additional costs or expenses or
(ii) such selection would be inadvisable for regulatory reasons or inconsistent
with the interests of such Issuing Bank or such Lender.

SECTION 3.09 Uniform Customs and Practice. The Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce (“UCP”) shall in all respects be deemed a part of this Article III as
if incorporated herein and shall apply to the Letters of Credit.

SECTION 3.10 Reductions and Increases in Issuing Commitment. (a) The Borrower
shall have the right, upon at least three Business Days’ notice to the Issuing
Banks and the Agent, to irrevocably reduce in whole or in part an Issuing Bank’s
Issuing Commitment, provided, that, each partial reduction shall be in the
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and no such reduction shall reduce such Issuing

 

37



--------------------------------------------------------------------------------

Bank’s Issuing Commitment below the then outstanding aggregate amount of all
Letter of Credit Liability in respect of Letters of Credit Issued by such
Issuing Bank.

(b) The Borrower may at any time, upon at least five Business Days’ prior
written notice to the respective Issuing Bank and the Agent, increase the
Issuing Commitment of an Issuing Bank and at the same time reduce by an
equivalent amount the Issuing Commitment of one or more of the other Issuing
Banks; provided, that such notice is consented to by each Issuing Bank affected
by such increase and decrease and provided, further, that the Agent shall record
each such increase and decrease of the Issuing Commitment of the respective
Issuing Bank in the Register.

SECTION 3.11 Existing Letters of Credit. There currently are outstanding certain
Standby Letters of Credit issued pursuant to the Existing Credit Agreement
(collectively, the “Existing Letters of Credit”), the outstanding balance of
each of which is set forth on Schedule IV (as such Schedule may be modified
between the date hereof and the fifth Business Day after the Effective Date).
From and after the date hereof and upon fulfillment of the conditions to initial
Issuance specified in Section 5.01, each such Existing Letter of Credit shall be
deemed and treated for all purposes hereof (including, without limitation, the
calculation of fees payable under Section 3.06, and calculating the usage of the
respective Issuing Bank’s commitment under Section 3.01) as a “Letter of Credit”
hereunder, any participation interest existing prior to the date hereof of any
Lender in such Existing Letters of Credit shall, without further action on its
part, be deemed extinguished in full and each Lender, without further act on its
part, shall be deemed to have purchased a participation in each such Existing
Letter of Credit as provided in Section 3.05 in accordance with its Commitment
Percentage.

SECTION 3.12 Currency Provisions.

(a) Equivalents. For purposes of the provisions of Article II and III, (i) the
equivalent in Dollars of any Alternative Currency shall be determined by using
the mean of the bid and offer quoted spot rates at which the respective Issuing
Bank’s or Swing Line Lender’s principal office in New York, New York offers to
exchange Dollars for such Alternative Currency in New York, New York at 11:00
A.M. (New York City time) on the Business Day on which such equivalent is to be
determined and (ii) the equivalent in any Alternative Currency of Dollars shall
be determined by using the mean of the bid and offer quoted spot rates at which
such Issuing Bank’s or Swing Line Lender’s principal office in New York, New
York offers to exchange such Alternative Currency for Dollars in New York, New
York at 11:00 A.M. (New York City time) on the Business Day on which such
equivalent is to be determined.

(b) Issuing Banks’ Commitment/Lenders’ Commitments. For purposes of determining
the unused portion of an Issuing Bank’s Issuing Commitment specified in
Section 3.01 and of each Lender’s Commitment, the equivalent in Dollars of each
Letter of Credit issued by an Issuing Bank in an Alternative Currency as
determined on the date of the Issuance of such Letter of Credit shall be the
amount of such Issuing Bank’s Issuing Commitment used in connection with the
Issuance of such Letter of Credit and the resulting proportionate amount of each
Lender’s Commitment used, such reduction to be calculated in accordance with its
Commitment Percentage. Further adjustments shall

 

38



--------------------------------------------------------------------------------

be made with respect to the unused portion of an Issuing Bank’s Issuing
Commitment to Issue Letters of Credit and each such Lender’s Commitment based
upon fluctuations thereafter in the value of the Alternative Currency of such
Letter of Credit as provided in subsection (c) below.

(c) Mark to Market. If, on any day, the equivalent in Dollars of the aggregate
face amount of all Letters of Credit then outstanding (less the aggregate amount
of cash collateral held by all the Issuing Banks with respect to outstanding
Letters of Credit) exceeds the total of (x) the Commitments then in effect minus
(y) the sum of the then outstanding aggregate amount of all Borrowings and the
aggregate Swing Line Commitment then in effect (computed without giving regard
to usage), the Borrower shall, upon demand by the Agent, immediately deposit
into the L/C Collateral Account, in Dollars, (i) the Dollar amount of such
excess plus (ii) a Dollar amount equal to the lesser of (A) $1,000,000 and
(B) 10% of the Dollar equivalent of all then existing Letter of Credit Liability
relating to Letters of Credit denominated in Alternative Currencies, which
amount shall be held by the Agent as cash collateral for the Borrowers’ and LC
Subsidiaries’ obligations with respect to outstanding Letters of Credit. Amounts
on deposit with the Agent as cash collateral in the L/C Collateral Account shall
(so long as no Default has occurred and is continuing) be released to the
Borrower (1) if the Termination Date has not occurred, on the date on which the
aggregate of all Letter of Credit Liability does not exceed 99% of the aggregate
amount of the Commitments then in effect (without regard to any usage thereof)
minus the sum of the then outstanding aggregate amount of all Borrowings and the
aggregate Swing Line Commitment then in effect (computed without giving regard
to usage), or (2) if the Termination Date has occurred, in accordance with
Section 3.14.

(d) Monthly Report. Each Issuing Bank, on the last Business Day of each month
until the Termination Date, shall calculate the Letter of Credit Liability on
such date (converting any amounts of the Letter of Credit Liability which are
denominated in an Alternative Currency to Dollars for purposes of such
calculation) and shall promptly send notice of such Letter of Credit Liability
to the Agent, the Borrower and each Lender, and the Agent shall then determine
the excess amount, if any, referred to in the first sentence of Section 3.12(c)
above and shall promptly inform the Borrower of such amount and the Borrower
shall promptly upon receipt thereof make the payments provided for in
Section 3.12(c) above if applicable.

SECTION 3.13 Dollar Payment Obligation. Notwithstanding any other term or
provision hereof to the contrary, if the Borrower or any LC Subsidiary fails to
reimburse the respective Issuing Bank for any payment made by such Issuing Bank
under a Letter of Credit denominated in an Alternative Currency by the close of
business on the Business Day when due at the Payment Office specified for such
reimbursement payment, then the payment made by such Issuing Bank in such
Alternative Currency shall be converted into Dollars (the “Dollar Payment
Amount”) by such Issuing Bank as provided for herein, and each of the Borrower
and each LC Subsidiary for whose account such Letter of Credit was Issued agrees
that it shall be unconditionally obligated to, and shall immediately, reimburse
such Issuing Bank the Dollar Payment Amount at such Issuing Bank’s then Payment
Office for Dollars.

 

39



--------------------------------------------------------------------------------

SECTION 3.14 Applications; Survival of Provisions; Cash Collateral. This
Agreement shall control over any provision of any application and agreement for
Letters of Credit to the contrary, but additive or supplemental provisions of
any such application and agreement shall apply to each Letter of Credit Issued
pursuant to such application and agreement. The provisions in this Article shall
survive the Termination Date in respect of all Letters of Credit outstanding
thereafter. On the Termination Date, the Borrower shall deposit into the L/C
Collateral Account cash (in Dollars) in an amount equal to the Letter of Credit
Liability (less the amount, if any, then on deposit in the L/C Collateral
Account) as collateral security for the reimbursement of drawings thereunder
which shall be used to reimburse the respective Issuing Bank promptly upon a
drawing under its respective Letter of Credit, with the respective portion
thereof to be returned promptly to the Borrower when the respective Letter of
Credit expires.

SECTION 3.15 LC Subsidiaries. Any Subsidiary of the Borrower not an LC
Subsidiary on the date hereof may become an “LC Subsidiary” hereunder by
delivering to the respective Issuing Bank (which shall promptly forward a copy
thereof to each Lender and the Agent) an agreement, in form and substance
satisfactory to such Issuing Bank, wherein such Subsidiary agrees to be bound by
all terms and provisions of this Agreement relating to Letters of Credit to be
issued for the account of such Subsidiary and delivers a written consent of the
Borrower assenting to the inclusion of such Subsidiary as an “LC Subsidiary”
hereunder. Unless objected to by the Majority Lenders within the 10 day period
referred to below, such Subsidiary shall become an “LC Subsidiary” hereunder 10
days after such Issuing Bank notifies the Borrower that such agreement and
consent are in form and substance satisfactory to it; provided, that, no
Subsidiary shall become an “LC Subsidiary” until such Issuing Bank shall have
notified the Borrower in writing that such agreement and consent are in form and
substance satisfactory to such Issuing Bank.

ARTICLE IV

PAYMENTS, TAXES, EXTENSIONS, ETC.

SECTION 4.01 Payments and Computations. (a) Except as otherwise provided in
Section 4.02, each Loan Party shall make each payment hereunder with respect to
the Credit Extensions, the Lender Parties and the Agent free and clear of all
claims, charges, offsets or deductions whatsoever not later than:

(i) If such payment relates to Advances, 1:00 P.M. (New York City time) on the
day when due in U.S. dollars to the Agent at its address referred to in
Section 10.02 in same day funds;

(ii) If such payment relates to Letter of Credit fees or other amounts due in
respect of Letters of Credit (other than reimbursements for payments in an
Alternative Currency made under Letters of Credit), 1:00 P.M. (New York City
time) on the day when due in Dollars to the respective Issuing Bank at its
address referred to in Section 10.02 in same day funds; and

 

40



--------------------------------------------------------------------------------

(iii) If such payment relates to reimbursement of a Letter of Credit denominated
in an Alternative Currency, (A) in such Alternative Currency, at the respective
Issuing Bank’s Payment Office therefor so long as such payment is made by the
close of business on the Business Day when due and (B) thereafter in Dollars (at
the then Dollar equivalent of the amount due on such preceding Business Day), by
1:00 P.M. (New York City time) to the respective Issuing Bank at its address
referred to in Section 10.02 in same day funds as provided in Section 3.13.

The Agent or the respective Issuing Bank, as the case may be, will promptly
thereafter (if amounts are owed to the Lenders by the terms hereof) cause to be
distributed like funds relating to the payment of principal or interest or
reimbursement obligations or Letter of Credit fees or facility or utilization
fees ratably (other than amounts payable pursuant to Sections 2.04(c), 2.07,
2.11, 3.04(a), 3.08 or 4.02) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to such Lender Party to be distributed to the appropriate Lender
or Lenders and applied in accordance with the terms of this Agreement. Upon the
Agent’s acceptance of an Assignment and Acceptance and recording of the
information contained therein in the Register pursuant to Section 10.07(d), from
and after the effective date specified in such Assignment and Acceptance, the
Agent or the respective Issuing Bank, as the case may be, shall make all
payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

(b) Each of the Loan Parties hereby authorizes the Agent and each Lender Party
if and to the extent payment owed to the Agent or such Lender Party (including
the immediate repayments of participations purchased and funded by a Lender
pursuant to Section 3.05) is not paid when due hereunder to charge from time to
time against any or all of such Loan Party’s accounts with the Agent or such
Lender Party any amount so due (it being understood and agreed that,
notwithstanding anything in this Agreement or any of the other Loan Documents to
the contrary, accounts, deposits, sums, securities or other property of any
Foreign Subsidiary or of any Subsidiary of a Foreign Subsidiary (including any
Foreign Subsidiary or any Subsidiary of a Foreign Subsidiary that is a
Subsidiary Borrower or LC Subsidiary) will not serve at any time, directly or
indirectly, to collateralize or otherwise offset the Obligations of the Borrower
or any Domestic Subsidiary, and, in addition, unless otherwise agreed to by the
Borrower, the accounts, deposits, sums, securities or other property of a
Foreign Subsidiary or Subsidiary of a Foreign Subsidiary will only serve to
collateralize or offset the Obligations of another Foreign Subsidiary or
Subsidiary of a Foreign Subsidiary that is a Subsidiary Borrower or LC
Subsidiary if such former Foreign Subsidiary or Subsidiary of a Foreign
Subsidiary is owned by such latter Foreign Subsidiary or Subsidiary of a Foreign
Subsidiary that is a Subsidiary Borrower or LC Subsidiary).

(c) All computations of interest based on the Base Rate and of facility fees
shall be made by the Agent or the respective Issuing Bank, as the case may be,
on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest

 

41



--------------------------------------------------------------------------------

relating to utilization fees, or based on the Eurodollar Rate or the Federal
Funds Rate shall be made by the Agent, and all computations of interest pursuant
to Section 2.07 shall be made by a Lender and all computations of Letter of
Credit fees shall be made by the respective Issuing Bank, in each case on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable. Each determination by the Agent, by an Issuing Bank or, in
the case of Section 2.07, by a Lender of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or facility, utilization or Letter of Credit fee, as the
case may be; provided, however, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Agent or the respective Issuing Bank, as the case may be, shall
have received notice from a Loan Party prior to the date on which any payment is
due to the respective Lender Party or Lender Parties hereunder that such Loan
Party will not make such payment in full, the Agent or such Issuing Bank may
assume that the Loan Party has made such payment in full to the Agent or such
Issuing Bank on such date and the Agent or such Issuing Bank may, in reliance
upon such assumption, cause to be distributed to such Lender Party or Lender
Parties on such due date an amount equal to the amount then due such Lender
Party or Lender Parties. If and to the extent that the respective Loan Party
shall not have so made such payment in full to the Agent or the respective
Issuing Bank, as the case may be, each such Lender Party shall repay to the
Agent or such Issuing Bank forthwith on demand such amount distributed to such
Lender Party together with interest thereon, for each day from the date such
amount is distributed to such Lender Party until the date such Lender Party
repays such amount to the Agent or such Issuing Bank, at the Federal Funds Rate.

SECTION 4.02 Taxes. (a) Any and all payments by the Borrower, each Subsidiary
Borrower and each LC Subsidiary hereunder shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender Party and the Agent, taxes imposed on its
overall net income, and franchise taxes imposed on such Lender Party or the
Agent, by the jurisdiction under the laws of which such Lender Party or the
Agent (as the case may be) is organized or any political subdivision thereof
and, in the case of each Lender Party, taxes imposed on its overall net income,
and franchise taxes imposed on such Lender Party, by the jurisdiction of such
Lender Party’s Applicable Lending Office or any political subdivision thereof
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”). If the Borrower, any
Subsidiary Borrower or any LC Subsidiary shall be required by applicable
Requirements of Law to deduct any Taxes from or in respect of any sum payable
under any Loan Document to any Lender Party or the Agent, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable

 

42



--------------------------------------------------------------------------------

under this Section 4.02) such Lender Party or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower, such Subsidiary Borrower or such LC
Subsidiary, as the case may be, shall make such deductions, (iii) the Borrower,
the respective Subsidiary Borrower or the respective LC Subsidiary, as the case
may be, shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable Requirements of Law and (iv) as
soon as practicable after the date of any payment of Taxes, the Borrower, the
respective Subsidiary Borrower or the respective LC Subsidiary, as the case may
be, shall furnish to the Agent or the respective Issuing Bank, as the case may
be, at its respective address referred to in Schedule I-B, the original or a
certified copy of a receipt evidencing payment thereof, to the extent such a
receipt is issued therefore, or other evidence of payment thereof that is
reasonably satisfactory to the Agent or such Issuing Bank.

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, performance under or otherwise with respect to,
this Agreement or the Letters of Credit (hereinafter referred to as “Other
Taxes”).

(c) The Borrower, the respective Subsidiary Borrower or the respective LC
Subsidiary, as the case may be, will indemnify each of the Lender Parties and
the Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 4.02) imposed on or paid by such Lender Party
or the Agent (as the case may be) and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. A reimbursement shall be made within 30 days from the date such Lender
Party or the Agent (as the case may be) makes written demand therefor. The Agent
and each Lender Party, as the case may be, shall give prompt (within 10 Business
Days) notice to the Borrower of the payment by the Agent or such Lender Party,
as the case may be, of such amounts payable by the Borrower under the indemnity
set forth in this subsection (c), and of the assertion by any governmental or
taxing authority that such amounts are due and payable, but the failure to give
such notice shall not affect the Borrower’s, any Subsidiary Borrower’s or any LC
Subsidiary’s obligations hereunder to reimburse the Agent and each Lender Party
for such Taxes or Other Taxes or Taxes imposed or asserted on amounts payable
under this Section 4.02, except that none of the Borrower, any Subsidiary
Borrower or any LC Subsidiary shall be liable for penalties or interest accrued
or incurred from the commencement of such 10 Business Day period until 10
Business Days after it receives the notice contemplated above, after which time
it shall be liable for interest and penalties accrued or incurred prior to such
10 Business Day period and accrued or incurred beginning 10 Business Days after
such receipt. Neither the Borrower nor any Subsidiary Borrower shall be liable
for any penalties, interest, expense or other liability with respect to such
Taxes or Other Taxes after it has reimbursed the amount thereof to the Agent or
the appropriate Lender Party.

(d) Each Lender Party organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in

 

43



--------------------------------------------------------------------------------

the case of each initial Lender Party and on the date of the Assumption
Agreement or the Assignment and Acceptance, respectively, pursuant to which it
becomes a Lender Party in the case of each other Lender Party, and from time to
time thereafter if requested in writing by the Borrower (but only so long as
such Lender Party remains lawfully able to do so), shall provide the Borrower
with Internal Revenue Service form W-8BEN or W-8ECI, as appropriate, or any
successor form prescribed by the Internal Revenue Service, certifying that such
Lender Party is entitled to benefits under an income tax treaty to which the
United States is a party which reduces the rate of withholding tax on payments
of interest payable by the Borrower or certifying that the interest is
effectively connected with the conduct of a trade or business in the United
States. Similarly, with respect to each Subsidiary Borrower and LC Subsidiary
organized under the laws of a jurisdiction outside of the United States, each
Lender Party, on or prior to the date of its execution and delivery of this
Agreement in the case of each initial Lender Party and on the date of the
Assumption Agreement or the Assignment and Acceptance, respectively, pursuant to
which it becomes a Lender Party in the case of each other Lender Party, and from
time to time thereafter if requested in writing by the Borrower, such Subsidiary
Borrower or such LC Subsidiary (but only so long as such Lender Party remains
lawfully able to do so), shall provide the Borrower, such Subsidiary Borrower or
such LC Subsidiary with appropriate documentation certifying applicable
exemptions from withholding tax imposed by any jurisdiction on payments of
interest payable by such Subsidiary Borrower or LC Subsidiary. If the forms
provided by a Lender Party at the time such Lender Party first becomes a party
to this Agreement indicate a withholding tax (including, without limitation,
United States interest withholding tax) rate in excess of zero, withholding tax
at such rate shall be considered excluded from “Taxes” unless and until such
Lender Party provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such forms; provided, however, that,
if at the date of the Assumption Agreement or the Assignment and Acceptance,
respectively, pursuant to which a Lender Party becomes a party to this
Agreement, the Lender Party assignor was entitled to payments under
Section 4.02(a) in respect of withholding tax with respect to interest paid at
such date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includible in Taxes) withholding tax, if any, applicable with respect to the
Lender Party assignee on such date.

(e) For any period with respect to which a Lender Party has failed to provide
the Borrower, any Subsidiary Borrower or any LC Subsidiary with the appropriate
form described in Section 4.02(d) (other than if such failure is due to a change
in law occurring subsequent to the date on which a form originally was required
to be provided, or if such form otherwise is not required under the first two
sentences of Section 4.02(d)), such Lender Party shall not be entitled to
indemnification, and for purposes of clarification, none of the Borrower, any
Subsidiary Borrower or any LC Subsidiary shall be required to increase any
amounts payable to such Lender Party under Section 4.02(a) or 4.02(c) with
respect to Taxes or Other Taxes imposed by any jurisdiction (including, without
limitation, the United States); provided, however, that should a Lender Party
become subject to Taxes or Other Taxes because of its failure to deliver a form
required

 

44



--------------------------------------------------------------------------------

hereunder, the Borrower shall take such steps as the Lender Party shall
reasonably request to assist the Lender Party to recover such Taxes or Other
Taxes.

(f) Without affecting its rights under this Section 4.02 or any provision of
this Agreement, each Lender Party agrees that if any Taxes or Other Taxes are
imposed and required by law to be paid or to be withheld from any amount payable
to any Lender Party or its Applicable Lending Office with respect to which the
Borrower, any Subsidiary Borrower or any LC Subsidiary would be obligated
pursuant to this Section 4.02 to increase any amounts payable to such Lender
Party or to pay any such Taxes or Other Taxes, such Lender Party shall use
reasonable efforts to select an alternative Applicable Lending Office which
would not result in the imposition of such Taxes or Other Taxes; provided,
however, that no Lender Party shall be obligated to select an alternative
Applicable Lending Office if such Lender Party determines that as a result of
such selection such Lender Party would be in violation of an applicable law,
regulation, or treaty, or would incur unreasonable additional costs or expenses.

(g) In the event that an additional payment is made under this Section 4.02 for
the account of any Lender Party and such Lender Party, in its sole discretion,
determines that it has finally and irrevocably received or been granted a credit
against or release or remission for, or repayment of, any tax paid or payable by
it in respect of or calculated with reference to the deduction or withholding
giving rise to such payment, such Lender Party shall, to the extent that it
determines that it can do so without prejudice to the retention of the amount of
such credit, relief, remission or repayment, pay to the Borrower, Subsidiary
Borrower or LC Subsidiary, as the case may be, such amount as such Lender Party
shall, in its sole discretion, have determined to be attributable to such
deduction or withholding and which will leave such Lender Party (after such
payment) in no worse position than it would have been in if the Borrower,
Subsidiary Borrower or LC Subsidiary had not been required to make such
deduction or withholding. Nothing herein contained shall interfere with the
right of a Lender Party to arrange its tax affairs in whatever manner it thinks
fit nor oblige any Lender Party to claim any tax credit or to disclose any
information relating to its tax affairs or any computations in respect thereof
or require any Lender Party to do anything that would prejudice its ability to
benefit from any other credits, reliefs, remissions or repayments to which it
may be entitled.

(h) Each Lender Party agrees with the Borrower that it will take all reasonable
actions by all usual means (i) to secure and maintain the benefit of all
benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States of America to which it may be entitled by
reason of the location of such Lender Party’s Applicable Lending Office or place
of incorporation or its status as an enterprise of any jurisdiction having any
such applicable double tax treaty, if such benefit would reduce the amount
payable by the Borrower, any Subsidiary Borrower or any LC Subsidiary in
accordance with this Section 4.02 and (ii) otherwise to cooperate with the
Borrower to minimize the amount payable by the Borrower, any Subsidiary Borrower
or any LC Subsidiary pursuant to this Section 4.02; provided, however, that no
Lender Party shall be obliged to disclose to the Borrower, any Subsidiary
Borrower or any LC Subsidiary any information regarding its tax affairs or tax
computations nor to reorder its tax affairs or tax planning pursuant thereto.

 

45



--------------------------------------------------------------------------------

(i) Without prejudice to the survival of any other agreement of the Borrower,
any Subsidiary Borrower or any LC Subsidiary hereunder, the agreements and
obligations of the Borrower, the Subsidiary Borrowers and the LC Subsidiaries
contained in this Section 4.02 shall survive the payment in full of the
Obligations.

SECTION 4.03 Sharing of Payments, Etc.. If any Lender Party shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances made by it or any Letter of
Credit Liability of any Loan Party hereunder (other than pursuant to
Section 2.07, 2.11, 3.08 or 4.02) in excess of its Commitment Percentage of any
such payments on account of the Advances or such Letter of Credit Liability
obtained by all the Lender Parties, such Lender Party shall forthwith purchase
from the other Lender Parties such participations in the Advances made by them
or in such other Lender Parties’ participations purchased pursuant to
Section 3.05, as the case may be, as shall be necessary to cause such purchasing
Lender Party to share the excess payment ratably with each other Lender Party,
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
other Lender Party shall be rescinded and each such Lender Party shall repay to
the purchasing Lender Party the purchase price to the extent of such recovery
together with an amount equal to each such Lender Party’s ratable share
(according to the proportion of (i) the amount of such Lender Party’s required
repayment to (ii) the total amount so recovered from the purchasing Lender
Party) of any interest or other amount paid or payable by the purchasing Lender
Party in respect of the total amount so recovered. Each of the Loan Parties
agrees that any Lender Party so purchasing a participation or sub-participation
from another Lender Party pursuant to this Section 4.03 may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such participation or sub-participation as fully as
if such Lender Party were the direct creditor of the respective Loan Party in
the amount of such participation.

SECTION 4.04 Evidence of Debt/Borrowings. (a) Each Lender Party shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.

(b) The Register maintained by the Agent pursuant to Section 10.07(c) shall
include a control account, and a subsidiary account for each Lender Party, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and the Interest Period applicable thereto, (ii) the terms of each Assignment
and Acceptance delivered to and accepted by it, (iii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender Party hereunder, and (iv) the amount of any sum received
by the Agent from the Borrower hereunder and each Lender Party’s share thereof.

(c) The entries made in the Register shall be conclusive and binding for all
purposes, absent manifest error.

 

46



--------------------------------------------------------------------------------

SECTION 4.05 Borrower Guaranty.

(a) Generally. The Swing Line Lenders and Issuing Banks may, from time to time,
make Credit Extensions for the account of each Subsidiary Borrower and LC
Subsidiary as provided herein, provided, that, the repayment, reimbursement and
other obligations of each such Subsidiary Borrower or LC Subsidiary in respect
of such Credit Extensions are and remain unconditionally guaranteed by the
Borrower pursuant to this Section 4.05.

(b) Guaranty. The Borrower hereby unconditionally and irrevocably guarantees the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of the Subsidiary Borrowers and the LC
Subsidiaries now or hereafter existing under this Agreement with respect to the
Letter of Credit Liabilities and Credit Extensions issued for the account of any
of the Subsidiary Borrowers and LC Subsidiaries, including any extensions,
modifications, substitutions, amendments and renewals thereof, whether for
repayment or reimbursement obligations, interest, fees, expenses or otherwise
(such obligations being the “Subsidiary Obligations”), and agrees to pay any and
all expenses (including reasonable counsel fees and expenses in accordance with
Section 10.04) incurred by the Swing Line Lenders or the Lenders in enforcing
any rights hereunder with respect to the Subsidiary Obligations. Without
limiting the generality of the foregoing, the Borrower’s liability shall extend
to all amounts which constitute part of the Subsidiary Obligations and would be
owed by any Subsidiary Borrower or LC Subsidiary to the Swing Line Lenders, the
Issuing Banks or the Lenders hereunder, or under the Credit Extensions issued
for the account of a Subsidiary Borrower or LC Subsidiary, but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Subsidiary Borrower or LC
Subsidiary.

(c) Guaranty Absolute. The Borrower guarantees that the Subsidiary Obligations
will be paid strictly in accordance with their respective terms, regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Swing Line Lenders, the Issuing
Banks or the Lenders with respect thereto. The obligations of the Borrower
hereunder are independent of the Subsidiary Obligations and a separate action or
actions may be brought and prosecuted against the Borrower to enforce the
guaranty contained in this Section 4.05, irrespective of whether any action is
brought against any Subsidiary Borrower or LC Subsidiary or whether any
Subsidiary Borrower or LC Subsidiary is joined in any such action or actions.
The liability of the Borrower under the guaranty contained in this Section 4.05
shall be absolute and unconditional irrespective of:

(i) any lack of validity or enforceability of any of the Subsidiary Obligations
or any agreement or instrument relating thereto against any Subsidiary Borrower
or any other Person;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Subsidiary Obligations or any other amendment or waiver of
or any consent to departure with respect to Credit Extensions issued for

 

47



--------------------------------------------------------------------------------

the account of a Subsidiary Borrower or LC Subsidiary including, without
limitation, any increase in the Subsidiary Obligations resulting from the
Issuance of Credit Extensions beyond the aggregate limitation specified in
Section 2.01 to any and all Subsidiary Borrowers and LC Subsidiaries or
otherwise;

(iii) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Subsidiary Obligations;

(iv) any manner of application of collateral, or proceeds thereof, to all or any
of the Subsidiary Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Subsidiary Obligations or any other assets of a
Subsidiary Borrower or an LC Subsidiary;

(v) any change, restructuring or termination of the corporate structure or
existence of a Subsidiary Borrower or an LC Subsidiary or any Subsidiary
Borrower’s or LC Subsidiary’s lack of corporate power or authority; or

(vi) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a third party guarantor.

The guaranty provided in this Section 4.05 shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Subsidiary Obligations is rescinded or must otherwise be returned by any Swing
Line Lender, any Issuing Bank or any Lender, respectively, upon the insolvency,
bankruptcy or reorganization of a Subsidiary Borrower or an LC Subsidiary or
otherwise, all as though such payment had not been made.

(d) Waivers. The Borrower hereby waives, to the extent permitted by applicable
law:

(i) any requirement that any Swing Line Lender or Issuing Bank secure or insure
any security interest or lien or any property subject thereto or exhaust any
right or take any action against any Subsidiary Borrower or LC Subsidiary or any
other Person or any collateral;

(ii) any defense arising by reason of any claim or defense based upon an
election of remedies by any Swing Line Lender or Issuing Bank (including,
without limitation, an election to nonjudicially foreclose on any real or
personal property collateral) which in any manner impairs, reduces, releases or
otherwise adversely affects its subrogation, reimbursement or contribution
rights or other rights to proceed against any Subsidiary Borrower or LC
Subsidiary or any other Person or any collateral;

(iii) any defense arising by reason of the failure of any Subsidiary Borrower or
LC Subsidiary to properly execute any letter of credit application and agreement
or otherwise comply with applicable legal formalities;

 

48



--------------------------------------------------------------------------------

(iv) any defense or benefits that may be derived from California Civil Code §§
2808, 2809, 2810, 2819, 2845 or 2850, or California Code of Civil Procedure §§
580a, 580d or 726, or comparable provisions of the laws of any other
jurisdiction and all other suretyship defenses it would otherwise have under the
laws of California or any other jurisdiction;

(v) any duty on the part of any Swing Line Lender or Issuing Bank to disclose to
the Borrower any matter, fact or thing relating to the business, operation or
condition of any Subsidiary Borrower or LC Subsidiary or its assets now known or
hereafter known by any Swing Line Lender or Issuing Bank;

(vi) all benefits of any statute of limitations affecting the Borrower’s
liability under or the enforcement of the guaranty provided in this Section 4.05
or any of the Subsidiary Obligations or any collateral;

(vii) all setoffs and counterclaims;

(viii) promptness, diligence, presentment, demand for performance and protest;

(ix) notice of nonperformance, default, acceleration, protest or dishonor;

(x) except for any notice otherwise required by applicable laws that may not be
effectively waived by the Borrower, notice of sale or other disposition of any
collateral; and

(xi) notice of acceptance of the guaranty provided in this Section 4.05 and of
the existence, creation or incurring of new or additional Subsidiary
Obligations.

ARTICLE V

CONDITIONS OF LENDING

SECTION 5.01 Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective on and as of the first date (the “Effective
Date”) on which the following conditions precedent have been satisfied:

(a) The Agent shall have received the following in form and substance
satisfactory to the Agent:

(i) Executed counterparts of this Agreement, sufficient in number for
distribution by the Agent to each of the Lenders and the Borrower.

(ii) The notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.02(g).

 

49



--------------------------------------------------------------------------------

(iii) Certified copies of the resolutions of the board of directors (or persons
performing similar functions) of each domestic Loan Party approving the
Agreement and each of the Loan Documents to which it is or is to be a party.

(iv) A copy of a certificate of the Secretary of State (or equivalent
Governmental Authority) of the jurisdiction of organization of each domestic
Loan Party listing the certificate or articles of incorporation (or similar
Constitutive Document) of each such Loan Party and each amendment thereto on
file in the office of such Secretary of State (or such governmental authority)
and certifying (A) that such amendments are the only amendments to such Person’s
certificate or articles of incorporation (or similar constitutive document) on
file in its office, (B) if customarily available in such jurisdiction, that such
Person has paid all franchise taxes (or the equivalent thereof) to the date of
such certificate and (C) that such Person is duly organized and is in good
standing under the laws of the jurisdiction of its organization.

(v) A certificate of the Secretary or an Assistant Secretary of each domestic
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is a party and the other
documents to be delivered hereunder.

(vi) A favorable opinion of General Counsel or Associate General Counsel to the
Loan Parties, substantially in the form of Exhibit D-1 and as to such other
matters as any Lender through the Agent may reasonably request.

(vii) A favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, special
New York counsel to the Loan Parties, in substantially the form of Exhibit D-2
and as to such other matters as any Lender through the Agent may reasonably
request.

(viii) A favorable opinion of Shearman & Sterling LLP, special New York counsel
to the Agent, in substantially the form of Exhibit E and as to such other
matters as any Lender through the Agent may reasonably request.

(ix) Evidence that the Borrower has terminated the commitments of the lenders,
and has paid in full all debt outstanding, under the Existing Credit Agreement
and each of the Lenders that is a party to the Existing Credit Agreement hereby
waives, by execution of this Agreement, the requirement of prior notice under
the Existing Credit Agreement relating to the termination of commitments
thereunder.

(x) Such other documents as the Agent may reasonably request.

(b) The Borrower shall have paid all accrued fees and expenses of the Agent and
the Lenders (including the accrued fees and expenses of counsel to the Agent).

(c) All amounts owing by the Borrower or any of its Subsidiaries to the lenders
and agents under the Existing Credit Agreement shall have been, or concurrently

 

50



--------------------------------------------------------------------------------

with the initial extension of credit made on the Effective Date shall be, paid
in full, and all commitments of the lenders under the Existing Credit Agreement
(except for the Existing Letters of Credit issued thereunder) shall have been,
or concurrently with the initial extension of credit made on the Effective Date
shall be, terminated in accordance with the terms of the Existing Credit
Agreement, and all guarantees given, and all security interests granted, in
connection therewith shall have been terminated.

SECTION 5.02 Conditions Precedent to Each Advance/Issuance. The obligation of
each Lender to make an Advance (including a Swing Line Advance), including on
the occasion of each Borrowing (including the initial Borrowing), and the
obligation of each Issuing Bank to Issue each Letter of Credit (including the
initial Letter of Credit) shall be subject to the further conditions precedent
that on the date of such Advance or Issuance the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing and the
acceptance by the Borrower or the respective Subsidiary Borrower of the proceeds
of such Advance and the request for Issuance by the Borrower, a Subsidiary
Borrower or an LC Subsidiary shall constitute a representation and warranty by
the Borrower, such Subsidiary Borrower or such LC Subsidiary that on the date of
such Borrowing or Issuance such statements are true):

(a) The representations and warranties contained in Section 6.01 (other than the
representations and warranties contained in Section 6.01(e) and in
Section 6.01(g)) are correct on and as of the date of such Borrowing or
Issuance, before and after giving effect to such Borrowing or Issuance, and to
the application of the proceeds therefrom, as though made on and as of such
date, except to the extent that any such representation or warranty is stated to
relate to an earlier date, in which case such representation or warranty shall
be true and correct on and as of such earlier date;

(b) No event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom or from such Issuance, which
constitutes an Event of Default or Default; and

(c) The making of such Advance will be in compliance with the respective
criteria set forth in Section 2.01(a) and Section 2.01(b)(i) and (ii), as the
case may be, or the Issuance of such Letter of Credit will be in compliance with
the criteria set forth in Section 3.01(a)(i) and (ii), as the case may be.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) Corporate Status. Each Loan Party is duly organized or formed, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization and possesses all powers (corporate or otherwise)
and all other

 

51



--------------------------------------------------------------------------------

authorizations and licenses necessary to carry on its business, except where the
failure to so possess would not have a Material Adverse Effect.

(b) Corporate Authority; Non-Contravention. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party and
the consummation of the transactions contemplated thereby are within such Loan
Party’s respective powers (corporate or otherwise), have been duly authorized by
all necessary action (corporate or otherwise), and do not (i) contravene such
Loan Party’s Constitutive Documents, (ii) violate any Requirements of Law,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any material contract, loan agreement,
indenture, mortgage, deed of trust, lease or other material instrument binding
on or affecting any Loan Party or any of its properties or (iv) result in or
require the creation or imposition of any Lien upon or with respect to any of
the properties of any Loan Party. No Loan Party is in violation of any such
Requirements of Law or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which would be reasonably likely to have a Material Adverse Effect.

(c) Authorization. No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by any Loan Party of
the Loan Documents to which it is a party.

(d) Binding Effect. Each Loan Document is the legal, valid and binding
obligation of the Loan Party thereto enforceable against such Loan Party in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

(e) Litigation. There is no pending or, to the Borrower’s knowledge, threatened
action or proceeding affecting the Borrower or any of its Subsidiaries before
any court, governmental agency or arbitrator, (i) which has a reasonable
probability (taking into account the exhaustion of all appeals and the assertion
of all defenses) of having a Material Adverse Effect or (ii) which purports to
affect the legality, validity or enforceability of any Loan Document.

(f) Financial Statements. The Consolidated balance sheets of the Borrower and
its Subsidiaries as of January 31, 2004, and the related Consolidated statements
of income and retained earnings of the Borrower and its Subsidiaries for the
Fiscal Year then ended, certified by Deloitte & Touche LLP, copies of which have
been furnished to each Lender Party, fairly present the Consolidated financial
condition of the Borrower and its Subsidiaries as at such date and the results
of the operations of the Borrower and its Subsidiaries for the period ended on
such date, all in accordance with GAAP consistently applied.

 

52



--------------------------------------------------------------------------------

(g) Material Adverse Change. Since January 31, 2004, there has been no Material
Adverse Change.

(h) Compliance With Law. Each of Borrower and its Subsidiaries is in compliance
with all Requirements of Law (including, without limitation, all applicable
Environmental Laws) applicable to their respective properties, assets and
business other than (i) where the failure to so comply would (as to all such
failures to comply in the aggregate) not have a Material Adverse Effect or
(ii) as described on Schedule VIII.

(i) ERISA. Except as provided in Schedule VII:

(i) Neither the Borrower nor any ERISA Affiliate is a party or subject to, or
has any obligation to make payments, or incur any material Withdrawal Liability,
to, any Multiemployer Plan.

(ii) Schedule B (Actuarial Information) to the most recently completed annual
report (Form 5500 Series) for each Plan of the Borrower or its Subsidiaries,
copies of which have been or will be filed with the Internal Revenue Service, is
complete and accurate in all material respects and fairly presents the funding
status of such Plan, and since the date of such Schedule B there has been no
material adverse change in such funding status which would reasonably be likely
to result in a Material Adverse Effect.

(iii) No ERISA Event has occurred with respect to any Plan that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be likely to result in a Material Adverse
Effect.

(iv) Neither the Borrower nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA
and no Multiemployer Plan is reasonably expected to be in reorganization or to
be terminated, within the meaning of Title IV of ERISA.

(j) Federal Reserve Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Advance or drawing under any Letter of Credit will be used to
purchase any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock.

(k) Investment Company. Neither the Borrower nor any of its Subsidiaries is an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.

(l) Disclosure. As of the Effective Date, neither the Information Memorandum nor
any other information, exhibit or report furnished by any Loan Party to the
Agent or any Lender Party in connection with the negotiation and syndication of
the

 

53



--------------------------------------------------------------------------------

Loan Documents or pursuant to the terms of the Loan Documents contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements made therein not misleading; provided that all
financial projections, if any, that have been or will be prepared by the
Borrower and made available to the Joint Lead Arrangers, the Agent, any Lender
or any potential Lender, or any other party hereto, have been or will be
prepared in good faith based upon reasonable assumptions, it being understood by
the Lenders and all the other parties hereto that such projections are subject
to significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and that no assurances can be given that the projections
will be realized.

ARTICLE VII

COVENANTS OF THE BORROWER

SECTION 7.01 Affirmative Covenants. The Borrower will, unless the Majority
Lenders shall otherwise consent in writing:

(a) Preservation of Existence, Etc. Preserve and maintain, and cause each of its
Subsidiaries to preserve and maintain, its existence (corporate or otherwise),
rights (charter and statutory), and franchises except if, in the reasonable
business judgment of the Borrower or such Subsidiary, as the case may be, it is
in its best economic interest not to preserve and maintain such rights or
franchises and such failure to preserve and maintain such rights or franchises
would not materially adversely affect the rights of the Lenders or the Issuing
Banks hereunder or the ability of any Loan Party to perform its obligations
under the respective Loan Documents (it being understood that the foregoing
shall not prohibit, or be violated as a result of, any transactions by or
involving any Loan Party or other Subsidiary otherwise permitted under
Section 7.02).

(b) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws (including, without
limitation, ERISA and all Environmental Laws), rules, regulations and orders,
such compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith or where the
failure to comply would not have a Material Adverse Effect.

(c) Visitation Rights. Permit, and cause each of its Subsidiaries to permit, the
Agent or any other Lender Party, or any agents or representatives thereof, from
time to time, during normal business hours, and upon reasonable prior notice, to
examine and make copies of and abstracts from its records and books of account,
to visit its properties, and to discuss the affairs, finances and accounts of
the Borrower and its Subsidiaries with any of their respective directors,
officers or agents.

(d) Maintenance of Books and Records. Keep, and cause each of its Subsidiaries
to keep, proper books of record and account, in which full and correct entries

 

54



--------------------------------------------------------------------------------

shall be made of all financial transactions and the assets and business of the
Borrower and each of its Subsidiaries in accordance with sound business
practice.

(e) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties which are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, consistent with sound business practice, except
where the failure to so maintain and preserve would not have a Material Adverse
Effect.

(f) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance (other than earthquake or terrorism insurance) in amounts,
from responsible and reputable insurance companies or associations, with
limitations, of types and on terms as is customary for the industry; provided,
that, the Borrower and each of its Subsidiaries may self-insure risks and
liabilities in accordance with its practice as of the date hereof and may in
addition self-insure risks and liabilities in amounts as are customarily
self-insured by similarly situated Persons in the industry.

(g) Use of Proceeds. Use the proceeds of the Advances and issuances of Letters
of Credit solely to repay amounts owing under the Existing Credit Agreement and
for general corporate purposes of the Borrower and its Subsidiaries, including,
without limitation, commercial paper backup.

SECTION 7.02 Negative Covenants. The Borrower will not, without the written
consent of the Majority Lenders:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien (including an assignment of any right to
receive income), other than:

(i) Permitted Liens;

(ii) Liens securing Debt in an aggregate outstanding principal amount, or
securing exposure under Hedge Agreements, when aggregated (without duplication)
with the outstanding principal amount of all Debt incurred under
Section 7.02(b)(viii), not in excess at any time of 7.5% of the Consolidated
Tangible Net Worth at the end of the immediately preceding Fiscal Quarter;

(iii) Liens upon or in any real property, equipment, fixed asset or capital
asset acquired, constructed, improved or held by the Borrower or any Subsidiary
in the ordinary course of business to secure the cost of acquiring, constructing
or improving such property, equipment or asset or to secure Debt incurred solely
for the purpose of financing the acquisition of such property, equipment or
asset, or Liens existing on such property, equipment or asset at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition, construction or improvement that were not incurred to finance the
acquisition, construction or improvement of such property, equipment or asset)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any

 

55



--------------------------------------------------------------------------------

properties of any character other than the real property, equipment or asset
being acquired, constructed or improved, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced;

(iv) Liens upon existing real property interests of the Borrower or any of its
Subsidiaries to secure Debt in an aggregate principal amount not in excess of
$600,000,000;

(v) Liens existing on property prior to the acquisition thereof by the Borrower
or any of its Subsidiaries in the ordinary course of business or on property of
a Person existing at the time such Person is merged into or consolidated with
the Borrower or any Subsidiary of the Borrower or becomes a Subsidiary of the
Borrower; provided that such Liens were not created in contemplation of such
merger, consolidation or acquisition and do not extend to any other assets of
the Borrower or such Subsidiary, and the replacement, extension or renewal of
any such Lien upon or in the same property subject thereto or the replacement,
extension or renewal (without increase in the amount, shortening the maturity or
change in any direct or contingent obligor if such change would be adverse to
the Borrower) of the Debt permitted hereunder secured thereby; and

(vi) Liens securing obligations, in an aggregate amount outstanding at any time
not in excess of $1,600,000,000, arising under or from trade letters of credit
issued (and outstanding) for the account of the Borrower or any of its
Subsidiaries.

(b) Subsidiary Debt. Permit any of its Subsidiaries to create, incur, assume or
suffer to exist, any Debt, except:

(i) Debt under the Loan Documents;

(ii) Debt in respect of the letters of credit referred to in
Section 7.02(a)(vi);

(iii) Debt incurred after the date of this Agreement and secured by Liens
expressly permitted under Section 7.02(a) (iii) hereof in an aggregate principal
amount not to exceed, when aggregated with the principal amount of all Debt
incurred under clause (iv) of this Section 7.02(b), $100,000,000 at any time
outstanding;

(iv) Capital Leases incurred after the date of this Agreement which, when the
principal amount thereof is aggregated with the principal amount of all Debt
incurred under clause (iii) of this Section 7.02(b), do not exceed $100,000,000
at any time outstanding;

(v) Debt referred to in Section 7.02(a)(iv) in a principal amount not in excess
of the amount referred to therein;

 

56



--------------------------------------------------------------------------------

(vi) Debt existing on the Effective Date and described on Schedule IX (“Existing
Debt”), and any Debt extending the maturity of, or refunding, refinancing or
replacing, in whole or in part, the Existing Debt; provided, that (A) the
aggregate principal amount of such extended, refunding, refinancing or
replacement Debt shall not be increased above the principal amount of the
Existing Debt and the premium, if any, thereon outstanding immediately prior to
such extension, refunding, refinancing or replacement and (B) the direct and
contingent obligors of the Existing Debt shall not be changed as a result of or
in connection with such extension, refunding, refinancing or replacement if such
change would be adverse to the interests of the Borrower;

(vii) Debt owed to the Borrower or to any Subsidiary of the Borrower;

(viii) Debt not otherwise permitted under this Section 7.02(b) in an outstanding
principal aggregate amount, when aggregated (without duplication) with the
outstanding principal amount of all Debt secured by Liens permitted under
Section 7.02(a)(ii), not in excess at any time of 7.5% of the Consolidated
Tangible Net Worth at the end of the immediately preceding Fiscal Quarter;

(ix) Obligations of a Subsidiary of the Borrower under direct or indirect
guaranties in respect of, or obligations (contingent or otherwise) to purchase
or acquire, or otherwise to assure a creditor against loss in respect of, Debt
of another Subsidiary of the Borrower permitted under clauses (i) through
(viii) of this Section 7.02(b); and

(x) Endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

(c) Investments. Make, or permit any of its Subsidiaries to make, an investment
in any Person that is not a Loan Party or Subsidiary of any Loan Party by way of
the purchase of such Person’s capital stock or securities or the making of
capital contributions with respect thereto (an “Investment”) unless, on the date
of and after giving pro forma effect to such investment, the Borrower would be
in compliance with the financial covenants set forth in Section 7.03.

(d) Mergers, Etc. Merge or consolidate with or into any Person, or permit any of
its Subsidiaries to do so, except (i) any Subsidiary of the Borrower may merge
or consolidate with or into the Borrower or any Subsidiary of the Borrower,
(ii) the Borrower may merge with any other Person so long as the Borrower is the
surviving corporation and (iii) in connection with any transaction permitted by
Section 7.02(c) or (e).

(e) Sale of Assets. Sell, lease, transfer or otherwise dispose of, or permit any
of its Subsidiaries to sell, lease, transfer or otherwise dispose of, any
assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, in each case to any Person that is not a Loan Party or a
Subsidiary of any Loan Party, except (i) sales of inventory in the ordinary
course of its business; (ii) the Borrower and its Subsidiaries

 

57



--------------------------------------------------------------------------------

may, directly or indirectly through the Borrower or one or more of its
Subsidiaries, sell, lease, transfer or otherwise dispose of any obsolete,
damaged or worn-out property or any other property that is otherwise no longer
useful in the conduct of their business; (iii) the Borrower and its Subsidiaries
may sell real property interests as part of one or more sale leaseback
transactions provided that the value of such real property interests shall not
be in excess of $600,000,000 less, without duplication, the amount of Debt
incurred as contemplated by Section 7.02(a)(iv) hereof; (iv) the Borrower and
its Subsidiaries may sell cash equivalents and other similar instruments in
which it has invested from time to time; and (v) the Borrower and its
Subsidiaries may sell, lease, transfer or otherwise dispose of property and
assets so long as the aggregate fair market value of all such property and
assets sold, leased, transferred or otherwise disposed of pursuant to this
clause (v) from the Effective Date to the date of determination does not exceed
25% of the Consolidated Total Assets.

(f) Change in Nature of Business. Make any material change in the nature of the
business of the Borrower and its Subsidiaries as conducted as of the date
hereof.

SECTION 7.03 Financial Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, the Borrower will, unless it has the written consent of the Majority
Lenders to do otherwise:

(a) Leverage Ratio. Maintain a Leverage Ratio as of the last day of each Fiscal
Quarter, determined on the basis of the most recently completed four consecutive
Fiscal Quarters ending on such day, of not greater than 2.25:1.00.

(b) Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio as of
the last day of each Fiscal Quarter, determined on the basis of the most
recently completed four consecutive Fiscal Quarters ending on such day, of not
less than 2.00:1.00.

SECTION 7.04 Reporting Requirements. The Borrower will furnish to the Agent:

(a) As soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters, Consolidated balance sheets of the Borrower
and its Subsidiaries as of the end of such Fiscal Quarters and Consolidated
statements of income and retained earnings of the Borrower and its Subsidiaries
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such Fiscal Quarter, certified by the chief financial officer or
treasurer of the Borrower and accompanied by a certificate of said officer
stating that such have been prepared in accordance with GAAP.

(b) As soon as available and in any event within 90 days after the end of each
Fiscal Year, a copy of the annual report for such year for the Borrower and its
Subsidiaries, containing Consolidated financial statements of the Borrower and
its Subsidiaries for such Fiscal Year certified by Deloitte & Touche LLP or
other independent public accountants reasonably acceptable to the Majority
Lenders.

 

58



--------------------------------------------------------------------------------

(c) Together with the financial statements required by Sections 7.04(a) and (b),
a compliance certificate signed by the chief financial officer or treasurer of
the Borrower stating (i) whether or not he or she has knowledge of the
occurrence of any Event of Default or Default and, if so, stating in reasonable
detail the facts with respect thereto and (ii) whether or not the Borrower is in
compliance with the requirements set forth in Section 7.03 and showing the
computations used in determining such compliance or non-compliance.

(d) As soon as possible and in any event within five days after a Responsible
Officer becomes aware of each Event of Default and Default, a statement of a
Responsible Officer of the Borrower setting forth details of such Event of
Default or Default and the action which the Borrower has taken and proposes to
take with respect thereto.

(e) Promptly after the sending or filing thereof, copies of all reports which
the Borrower sends to any of its security holders, and copies of all reports and
registration statements which the Borrower or any Subsidiary files with the
Securities and Exchange Commission (the “SEC”) or any national securities
exchange.

(f) Promptly after the filing or receiving thereof, copies of all reports and
notices which the Borrower or any Subsidiary files under ERISA with the Internal
Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or which the Borrower or any Subsidiary receives from such
entities other than immaterial regular periodic notices and reports and notices
and reports of general circulation.

(g) Within 120 days after the end of each Fiscal Year, a summary, prepared by a
Responsible Officer of the Borrower, of the Borrower’s (and its Subsidiaries’)
major insurance coverages (and the amount of self-insurance) then in effect.

(h) Such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender Party,
through the Agent, may from time to time reasonably request.

Notwithstanding the foregoing, the financial statements required to be delivered
by the Borrower pursuant to Sections 7.04(a) and (b) and the reports and
statements required to be delivered by the Borrower pursuant to Section 7.04(e)
shall be deemed to have been delivered (i) on the date on which the Borrower
posts reports containing such financial statements or other materials on the
Borrower’s website on the internet at “www.gapinc.com” (or any successor page
notified to the Lenders), (ii) when such reports containing such financial
statements or other materials are posted on the SEC’s website on the internet at
“www.sec.gov” or (iii) with respect to financial statements required to be
delivered under Sections 7.04(a) and (b), when such reports are delivered in
accordance with Section 10.02(b); provided, however, that the Borrower shall
deliver paper copies of such financial statements or other materials to any
Lender who so requests until the Borrower receives written notice from such
Lender to cease delivering paper copies.

 

59



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Non-Payment. Any Loan Party shall fail to pay any principal of any Advance
or any reimbursement obligation under any Letter of Credit when the same becomes
due and payable; or shall fail to pay any interest on any Advance, fees or any
other amounts hereunder within five days after the same become due and payable
by it; or

(b) Representations and Warranties. Any representation or warranty made by any
Loan Party in any Loan Document (whether made on behalf of itself or otherwise)
or by any Loan Party (or any of its officers) in connection with any Loan
Document shall prove to have been incorrect in any material respect when made;
or

(c) Specific Covenants and Other Defaults. (i) Any Loan Party shall fail to
perform or observe any covenant contained in Section 7.02 or 7.03, or any
material provision of Section 4.05 shall for any reason cease to be valid or
binding on or enforceable against the Borrower or the Borrower shall so state in
writing; or (ii) any Loan Party shall fail to perform or observe such other
term, covenant or agreement contained in any Loan Document on its part to be
performed or observed if the failure to perform or observe such other term,
covenant or agreement shall remain unremedied for 30 days after written notice
thereof shall have been given to such Loan Party by any Lender Party; or

(d) Cross-Default. Any Loan Party shall fail to pay any principal of or premium
or interest on any Debt which is outstanding in a principal amount of at least
$50,000,000 in the aggregate (but excluding Debt hereunder) of such Loan Party
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any such Debt shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to prepay,
redeem, purchase or defease such Debt shall be required to be made, in each case
as a result of a default thereunder and prior to the stated maturity thereof; or

(e) Insolvency Proceeding, Etc. Any Loan Party shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an

 

60



--------------------------------------------------------------------------------

order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or any Loan Party shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or

(f) Judgments. One or more judgments or orders for the payment of money in
excess of $50,000,000 in the aggregate shall be rendered against any Loan Party
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of forty-five
(45) consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;
provided, however, that any such judgment or order shall not give rise to an
Event of Default under this Section 8.01(f) if and so long as (A) the amount of
such judgment or order which remains unsatisfied is covered by a valid and
binding policy of insurance between the respective Loan Party and the insurer
covering full payment of such unsatisfied amount and (B) such insurer has been
notified, and has not disputed the claim made for payment, of the amount of such
judgment or order; or

(g) Change of Control. A Change of Control shall have occurred; or

(h) ERISA. Any of the following events or conditions shall have occurred and
such event or condition, when aggregated with any and all other such events or
conditions set forth in this subsection (h), has resulted or is reasonably
expected to result in liabilities of the Loan Parties and/or the ERISA
Affiliates in an aggregate amount that would have a Material Adverse Effect:

(i) any ERISA Event shall have occurred with respect to a Plan; or

(ii) any of the Loan Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan; or

(iii) any of the Loan Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization, is insolvent or is being terminated, within the meaning of
Title IV of ERISA, and, as a result of such reorganization, insolvency or
termination, the aggregate annual contributions of the Loan Parties and the
ERISA Affiliates to all of the Multiemployer Plans that are in reorganization,
are insolvent or being terminated at such time have been or will be increased
over the amounts contributed to such Multiemployer Plans for the plan years of
such Multiemployer Plans immediately preceding the plan year in which such
reorganization, insolvency or termination occurs; or

 

61



--------------------------------------------------------------------------------

(iv) any “accumulated funding deficiency” (as defined in Section 302 of ERISA
and Section 412 of the Internal Revenue Code), whether or not waived, shall
exist with respect to one or more of the Plans; or

(v) or any Lien shall exist on the property and assets of any of the Loan
Parties or any of the ERISA Affiliates in favor of the PBGC;

then, and in any such event, the Agent shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, (A) declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, (B) declare the Advances, all interest thereon and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower,
(C) declare the obligation of the Issuing Banks to issue further Letters of
Credit to be terminated, whereupon the same shall forthwith terminate, and/or
(D) demand from time to time that the Borrower, and if such demand is made the
Borrower shall, pay to the Agent for the benefit of the Issuing Banks, an amount
in immediately available funds equal to the then outstanding Letter of Credit
Liability (plus the additional amounts specified by Section 3.12(c), if
applicable) which shall be held by the Agent (or the applicable Issuing Bank) as
cash collateral in a cash collateral account under the exclusive control and
dominion of the Agent (or applicable Issuing Bank) (an “L/C Collateral Account”)
and applied to the reduction of such Letter of Credit Liability as drawings are
made on outstanding Letters of Credit; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to any Loan Party
under the Federal Bankruptcy Code, the obligation of each Lender to make
Advances shall automatically be terminated, the then outstanding Advances, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower and the obligation of the
Issuing Bank to Issue Letters of Credit shall automatically be terminated.

ARTICLE IX

THE AGENT

SECTION 9.01 Authorization and Action. Each Lender and each Issuing Bank hereby
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Advances), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Majority
Lenders, and such instructions shall be binding upon all Lenders; provided,
however, that the Agent shall not be required to take any action which exposes
the Agent to personal liability or which is contrary to this Agreement or
applicable law. The Agent agrees to give to each Lender prompt notice of each
notice given to it by the Borrower pursuant to the terms of this Agreement and
any other Loan Document unless the distribution of such notice is otherwise
provided for herein or therein.

 

62



--------------------------------------------------------------------------------

Each Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit Issued by it and the documents associated therewith until such time
and except for so long as the Agent may elect to act for each Issuing Bank with
respect thereto; provided, however, that such Issuing Bank shall have all of the
benefits and immunities (i) provided to the Agent in this Article IX with
respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit Issued by it or proposed to be Issued by it
and the applications and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Agent,” as used in this Article IX,
included such Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided in this Agreement with respect to such Issuing Bank.

SECTION 9.02 Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the Lender which made
any Advance (or purchased or funded a participation with respect to a Letter of
Credit) as the holder and owner of the Debt resulting therefrom until the Agent
receives and accepts an Assignment and Acceptance entered into by such Lender,
as assignor, and an Eligible Assignee, as assignee, as provided in
Section 10.07; (ii) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of the Borrower or to inspect the property (including the books and
records) of the Borrower or its Subsidiaries; (v) shall not be responsible to
any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto; and (vi) shall incur no liability under or
in respect of this Agreement by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopier) believed by it to be
genuine and signed or sent by the proper party or parties.

SECTION 9.03 CUSA, Citibank and Affiliates. With respect to CUSA’s Commitment
and the Advances made by it, and with respect to Citibank as an Issuing Bank,
CUSA and Citibank shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not the Agent or an
Issuing Bank, as the case may be; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include CUSA and Citibank in their
individual capacities. CUSA, Citibank and each of their respective Affiliates
(and, as applicable, any of their respective officers and directors) may accept
deposits from, lend money to, act as trustee under indentures of, and generally
engage in any kind of business with, the Borrower, any of its Subsidiaries and
any Person who may do business with or own securities of the Borrower or any
such Subsidiary, all as if CUSA were not the Agent or Citibank were not an
Issuing Bank, as the case may be, and without any duty to account therefor to
the Lenders.

 

63



--------------------------------------------------------------------------------

SECTION 9.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, any Issuing Bank or any other
Lender and based on the financial statements referred to in Section 6.01(f) and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any Issuing Bank or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement.

SECTION 9.05 Indemnification.

(a) Agent. The Lenders agree to indemnify the Agent (to the extent not
reimbursed by the Borrower), ratably, according to their respective Commitment
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement,
provided, that, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that the Agent is not reimbursed for such expenses
by the Borrower. In the case of any investigation, litigation or proceeding
giving rise to any such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs expenses or disbursements, this Section 9.05(a)
applies whether any such investigation, litigation or proceeding is brought by
the Agent, an Issuing Bank, any Lender or a third party.

(b) Issuing Bank. The Lenders agree to indemnify each Issuing Bank (to the
extent not reimbursed by the Borrower), ratably according to their respective
Commitment Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against such Issuing Bank in any way relating to or arising out
of this Agreement and the Letters of Credit issued by it or any action taken or
omitted by such Issuing Bank under this Agreement or the Letters of Credit
Issued by it, provided, that, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Issuing Bank’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse such Issuing Bank promptly upon demand for its
ratable share of any out-of-pocket expenses (including reasonable counsel fees)
incurred by such Issuing Bank in connection with the preparation, execution,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or

 

64



--------------------------------------------------------------------------------

otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement or the Letters of Credit Issued by it, to the extent that the
Issuing Bank is not reimbursed for such expenses by the Borrower. In the case of
any investigation, litigation or proceeding giving rise to any such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs
expenses or disbursements, this Section 9.05(b) applies whether any such
investigation, litigation or proceeding is brought by the Issuing Bank, the
Agent, any Lender or a third party.

SECTION 9.06 Successor Agent. The Agent may resign at any time by giving 30
days’ prior written notice thereof to the Lenders and the Borrower and may be
removed at any time with or without cause by the Majority Lenders; provided,
that, the Agent may resign without having given such notice if it is required to
do so as a matter of law. Upon any such resignation or removal, the Majority
Lenders, after consulting with the Borrower and giving due consideration to any
successor agent recommended by the Borrower, shall have the right to appoint a
successor Agent with the consent of the Borrower (which shall not be
unreasonably withheld). If no successor Agent shall have been so appointed by
the Majority Lenders and consented to by the Borrower, and shall have accepted
such appointment, within 30 days after the retiring Agent’s giving of notice of
resignation or the Majority Lenders’ removal of the retiring Agent, then the
retiring Agent may, after consulting with the Borrower and giving due
consideration to any successor agent recommended by the Borrower, on behalf of
the Lenders, appoint a successor Agent, which shall be a commercial bank
organized or licensed to do business under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $100,000,000. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Article IX shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

SECTION 9.07 Co-Syndication Agents and Joint Lead Arrangers. The financial
institutions identified as Co-Syndication Agents and Joint Lead Arrangers herein
shall not have any rights, powers, obligations, responsibilities or duties under
this Agreement. Without limiting the foregoing, any Lender so identified as
Co-Syndication Agent or Joint Lead Arranger shall not have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the financial institutions so
identified as Co-Syndication Agents or Joint Lead Arrangers in deciding to enter
into this Agreement or in taking or not taking action hereunder.

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Amendments, Etc.

(a) Majority Lenders. Except as is otherwise expressly provided in this
Section 10.01, no amendment or waiver of any provision of this Agreement, nor
consent

 

65



--------------------------------------------------------------------------------

to any departure by the Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Majority Lenders,
provided, however, that no amendment, waiver or consent by the Majority Lenders
shall, unless in writing and signed by all the Lenders, do any of the following:
(i) waive any of the conditions specified in Section 5.01 or 5.02, (ii) increase
the Commitments of the Lenders (other than as provided for in Section 2.04(b)
and 2.04(c)), (iii) reduce the principal of, or interest on, the Advances made
pursuant to Section 2.01(a) or any reimbursement obligation in respect of any
Letter of Credit or any fees or other amounts payable hereunder to the Lenders,
(iv) postpone any date fixed for any payment of principal of, or interest on,
the Advances made pursuant to Section 2.01(a) or any reimbursement obligation in
respect of any Letter of Credit or any fees or other amounts payable hereunder
to the Lenders, (v) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances made pursuant to Section 2.01(a) or
Letter of Credit Liability hereunder, or the number of Lenders, which shall be
required for the Lenders or any of them to take any action hereunder, or the
definition of “Majority Lenders” hereunder (vi) release the Borrower as a
guarantor under Section 4.05, or (vii) amend this Section 10.01(a).

(b) Agent and Issuing Banks. No amendment, waiver or consent given or effected
pursuant to this Section 10.01 shall, unless in writing and signed by the Agent
or each Issuing Bank, as the case may be, in addition to the Lenders required
above to take such action, affect the rights, obligations or duties of the Agent
or such Issuing Bank, as the case may be, under this Agreement.

(c) Limitation of Scope. All waivers and consents granted under this
Section 10.01 shall be effective only in the specific instance and for the
specific purpose for which given.

SECTION 10.02 Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telecopier or electronic mail) and
mailed, sent by overnight courier, telecopied, emailed, or delivered, if to the
Borrower or any other Loan Party, at its address at 2 Folsom Street, San
Francisco, California, 94105, Attention: Treasurer, Telecopier: 415-427-4015,
email sabrina_simmons@gap.com with a copy to 2 Folsom Street, San Francisco, CA
94105, Attention: General Counsel, Telecopier: 415-427-6982, email
lauri_shanahan@gap.com; and to 2 Folsom Street, San Francisco, CA 94105,
Attention: Associate General Counsel, Telecopier: 415-427-7475, email
tom_lima@gap.com; if to any Lender, at its Domestic Lending Office specified
opposite its name on Schedule I-B; if to any other Lender, at its Domestic
Lending Office specified in the Assignment and Acceptance pursuant to which it
became Lender; if to the Agent, at its address at 399 Park Avenue, New York, New
York 10043, Attention: Credit Administration, Telecopier: 302-894-6120; and if
to an Issuing Bank, at its Domestic Lending Office specified opposite its name
in Schedule I-B; with a copy, in the case of notices to the Agent, to Citicorp
North America, Inc., One Sansome Street, San Francisco, California, Attention:
Carolyn Wendler, Telecopier: 415-433-0307, email carolyn.wendler@citigroup.com,
or, as to each party, at such other address or to such other person as shall be
designated by such party in a written notice to the other parties. All such
notices and communications shall, when mailed, be effective three days after
being deposited in the mails, when sent by overnight courier, be effective one
day after being sent by overnight

 

66



--------------------------------------------------------------------------------

courier, and when telecopied or sent by electronic mail, be effective when
received (and, with respect to notices and communications sent by electronic
mail, upon confirmation by the recipient of the receipt of such notice or
communication), respectively; and when delivered by hand, be effective upon
delivery except that notices and communications to the Agent pursuant to Article
II or IX and to an Issuing Bank pursuant to Article III or IX shall not be
effective until received by the Agent or such Issuing Bank, as the case may be.

(b) So long as Citibank or any of its Affiliates is the Agent, materials
required to be delivered pursuant to Sections 7.04(a) and (b) shall be delivered
to the Agent in an electronic medium in a format reasonably acceptable to the
Agent and the Lenders by email at oploanswebadmin@citigroup.com, provided, that
any delay or failure to comply with the requirements of this Section 10.02(b)
shall not constitute a Default or an Event of Default hereunder. The Borrower
agrees that the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Borrower,
any of its Subsidiaries or any other materials or matters relating to this
Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
“Platform”). The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender’s email address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective email address for
such Lender) and (ii) that any Notice may be sent to such email address,
delivery of any Notice to such email address being effective upon receipt by the
sender of an email receipt of delivery or other email confirmation of delivery
with respect thereto.

SECTION 10.03 No Waiver; Remedies. No failure on the part of any Lender, the
Issuing Bank or the Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

67



--------------------------------------------------------------------------------

SECTION 10.04 Costs and Expenses.

(a) The Borrower agrees to pay on demand all reasonable and documented costs and
expenses of the Agent incurred in connection with the preparation, execution,
delivery, modification and amendment of this Agreement, and the other documents
to be delivered hereunder, including, without limitation, the reasonable and
documented fees and out-of-pocket expenses of one counsel for the Agent (and
appropriate local counsel) with respect thereto and with respect to advising the
Agent as to its rights and responsibilities under this Agreement. The Borrower
further agrees to pay on demand all costs and expenses of the Agent, each
Issuing Bank, each Swing Line Lender and each other Lender Party (including,
without limitation, reasonable and documented fees and expenses of counsel),
incurred in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of the Loan Documents, the Letters of Credit, the
documents delivered in connection with the Swing Line Advances and the other
documents to be delivered hereunder and thereunder.

(b) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Sections 2.08(d),
2.10, 2.12, acceleration of the maturity of the Advances pursuant to
Section 8.01 or for any other reason, or by an Eligible Assignee to a Lender
other than on the last day of an Interest Period for such Advance upon an
assignment of rights and obligations under this Agreement pursuant to
Section 10.07 as a result of a demand by the Borrower pursuant to
Section 10.07(a), or if the Borrower fails for any reason to make any payment or
prepayment of an Advance for which a notice of prepayment was given or that is
otherwise required to be made, whether pursuant to Sections 2.05, 2.10, 8.01 or
otherwise, the Borrower shall, upon demand by any Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses which it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.

(c) The Borrower agrees to indemnify and hold harmless each of the Agent, each
Lender, each Issuing Bank, the Joint Lead Arrangers, the Co-Syndication Agents
and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims (other than lost profits), damages, liabilities and expenses
(including, without limitation, reasonable and documented fees and disbursements
of one counsel, absent a conflict of interest), which may be incurred by or
asserted against any Indemnified Party in connection with or arising out of any
investigation, litigation, or proceeding (whether or not such Indemnified Party
is party thereto) related to any acquisition or proposed acquisition by the
Borrower, or by any Subsidiary of the Borrower, of all or any portion of the
stock or substantially all the assets of any Person or any use or proposed use
of the Advances or Letters of Credit by any Loan Party, except to the extent
such claim, damage, liability or expense shall have resulted from such
Indemnified Party’s gross negligence or willful

 

68



--------------------------------------------------------------------------------

misconduct. In the event this indemnity is unenforceable as a matter of law as
to a particular matter or consequence referred to herein, it shall be
enforceable to the full extent permitted by law. The indemnification provisions
set forth above shall be in addition to any liability the Borrower may otherwise
have. Without prejudice to the survival of any other obligation of the Borrower
hereunder, the indemnities and obligations of the Borrower contained in this
Section 10.04 shall survive the payment in full of all the Obligations.

(d) The Borrower hereby acknowledges that the funding method by each Lender of
its Advances hereunder shall be in the sole discretion of such Lender. The
Borrower agrees that for purposes of any determination to be made under Sections
2.07, 2.11 (a), 2.12 or 10.04(b) each Lender shall be deemed to have funded its
Eurodollar Rate Advances with proceeds of Dollar deposits in the London
interbank market.

SECTION 10.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 8.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 8.01
or to demand payment of (or cash collateralization of) all then outstanding
Letter of Credit Liability, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of any Loan Party against any and all of the obligations of such Loan Party now
or hereafter existing under this Agreement to such Lender (including, to the
fullest extent permitted by law, obligations indirectly owed to such Lender by
virtue of its purchase of a participation or sub-participation of the Letter of
Credit Liability pursuant to Section 3.05), whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured (it being understood and agreed that, notwithstanding anything in this
Agreement or any of the other Loan Documents to the contrary, accounts,
deposits, sums, securities or other property of any Foreign Subsidiary or of any
Subsidiary of a Foreign Subsidiary (including any Foreign Subsidiary or any
Subsidiary of a Foreign Subsidiary that is a Subsidiary Borrower or LC
Subsidiary) will not serve at any time, directly or indirectly, to collateralize
or otherwise offset the Obligations of the Borrower or any Domestic Subsidiary,
and, in addition, unless otherwise agreed to by the Borrower, the accounts,
deposits, sums, securities or other property of a Foreign Subsidiary or
Subsidiary of a Foreign Subsidiary will only serve to collateralize or offset
the Obligations of another Foreign Subsidiary or Subsidiary of a Foreign
Subsidiary that is a Subsidiary Borrower or LC Subsidiary if such former Foreign
Subsidiary or Subsidiary of a Foreign Subsidiary is owned by such latter Foreign
Subsidiary or Subsidiary of a Foreign Subsidiary that is a Subsidiary Borrower
or LC Subsidiary). Each Lender agrees promptly to notify the Borrower and the
Agent after any such set-off and application made by such Lender or any of its
Affiliates, provided, that, the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section 10.05 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which such Lender and
its Affiliates may have.

 

69



--------------------------------------------------------------------------------

SECTION 10.06 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, each LC Subsidiary and each Subsidiary
Borrower to be a party hereto on the date hereof, each Issuing Bank to be a
party hereto on the date hereof, and the Agent and when the Agent shall have
been notified by each Lender that such Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, each LC
Subsidiary, each Subsidiary Borrower, each Issuing Bank, the Agent and each
Lender and their respective successors and assigns, except that the Borrower,
each LC Subsidiary and each Subsidiary Borrower shall not have the right to
assign its respective rights hereunder or any interest herein without the prior
written consent of the Lenders.

SECTION 10.07 Assignments and Participations. (a) Each Lender may, and if
demanded by the Borrower (following a demand by such Lender pursuant to
Section 2.07, 2.11, 3.08 or 4.02, upon at least 10 days’ notice to such Lender
and the Agent) will, assign to one or more banks or other entities all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion, respectively, of its Commitment, the Advances
owing to it, its Issuing Commitment and participations in Letter of Credit
Liability and Swing Line Advances); provided, however, that (i) each such
respective assignment shall be of a percentage of all rights and obligations
under this Agreement in respect of the assigning Lender’s Commitment, Advances,
its Issuing Commitment and participations in Letter of Credit Liability and
Swing Line Advances, that is constant and not varying over time, (ii) the
respective amounts of the rights and obligations under the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such partial
assignment) shall in no event be less than $5,000,000 (or an integral multiple
of $500,000 in excess thereof), (iii) except during the continuance of a
Default, each such assignment shall be to an Eligible Assignee consented to by
the Borrower (following reasonable advance written notice to the Borrower, which
consent shall not be unreasonably withheld); provided, that, the Borrower’s
consent need not be obtained if such assignment is made to another Lender or to
an Affiliate of the assigning Lender, provided that any Lender so assigning to
any of its Affiliates shall give prompt notice thereof to the Borrower and the
Agent, (iv) each such assignment made as a result of a demand by the Borrower
pursuant to this Section 10.07(a) shall be arranged by the Borrower (at its
expense, including, without limitation, payment of the processing and
recordation fee referred to in subclause (vii) hereof) after consultation with
the Agent and shall be either an assignment of all of the rights and obligations
of the assigning Lender under this Agreement or an assignment of a portion of
such rights and obligations made concurrently with another such assignment or
other such assignments which together cover all of the rights and obligations of
the assigning Lender under this Agreement, (v) no Lender shall be obligated to
make any such assignment as a result of a demand by the Borrower pursuant to
this Section 10.07(a) unless and until such Lender shall have received one or
more payments from either the Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement, (vi) each such assignment shall be consented to by
each Issuing Bank and the Agent (which consent of the Agent shall not be
unreasonably withheld) and (vii) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with a processing and
recordation fee of $3,500; provided, that, no such fee shall be payable in
connection with an assignment by an assigning Lender to an

 

70



--------------------------------------------------------------------------------

Affiliate of such assigning Lender. Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower, any LC Subsidiary, any Subsidiary Borrower or any other Loan Party or
the performance or observance by the Borrower, any LC Subsidiary, any Subsidiary
Borrower or any other Loan Party of any of its obligations under this Agreement
or any other instrument or document furnished pursuant hereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 6.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Agent, any Issuing
Bank, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes the Agent or the respective Issuing Bank to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Agent or such Issuing Bank by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement are required to be performed by it as Lender.

(c) The Agent shall maintain at its address referred to in Section 10.02 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount of the Advances owing to, each Lender from time to time
and the names and addresses and the Issuing Commitments of each Issuing Bank
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as Lender hereunder for all purposes of

 

71



--------------------------------------------------------------------------------

this Agreement. The Register shall be available for inspection by the Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, the Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrower and the Issuing Banks.

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it; provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the owner of any Advance for all purposes of this Agreement, and (iv) the
Borrower, the Issuing Banks, the Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, provided, further, that, to the
extent of any such participation (unless otherwise stated therein and subject to
the preceding proviso), the purchaser of such participation shall, to the
fullest extent permitted by law, have the same rights and benefits hereunder as
it would have if it were Lender hereunder; and provided, further, that each such
participation shall be granted pursuant to an agreement providing that the
purchaser thereof shall not have the right to consent or object to any action by
the selling Lender (who shall retain such right) other than an action which
would (i) reduce principal of or interest on any Advance, any amount due
hereunder with respect to the Letters of Credit or other amounts or fees in
which such purchaser has an interest, (ii) postpone any date fixed for payment
of principal of or interest on any such Advance, such amounts due with respect
to Letters of Credit or other amounts or such fees, (iii) extend the Termination
Date or (iv) release the Borrower as a guarantor under Section 4.05.

(f) Upon written request of the Borrower to a Lender, such Lender shall, to the
extent consistent with the policies of such Lender, inform the Borrower of the
Dollar amount of any Full Term Participation (as hereinafter defined) that such
Lender has entered into; provided, however, that no Lender shall be obligated to
disclose such information if the disclosure thereof would constitute a violation
of law or regulation or violate any confidentiality agreement to which such
Lender is subject. For the purposes of this subsection (f), “Full Term
Participation” means a participation by a Lender to another Person whereby such
other Person has purchased (pursuant to a participation agreement) all or a
portion of such Lender’s Commitment from the effective date of such
participation agreement to the Termination Date.

(g) Notwithstanding anything herein contained to the contrary, each Lender may
assign any of its rights and obligations under this Agreement to any of its
Affiliates without the consent of the Borrower or the Agent, provided that any
Lender so assigning

 

72



--------------------------------------------------------------------------------

to any of its Affiliates shall give prior notice thereof to the Borrower and the
Agent; and each Lender or any of its Affiliates may assign any of its rights
(including, without limitation, rights to payment of principal and/or interest
hereunder) under this Agreement to any Federal Reserve Bank without notice to or
consent of the Borrower or the Agent.

(h) If any Lender requests any payment from the Borrower under Section 2.07,
2.11, 3.08 or 4.02, then, subject to Section 10.07(a) and provided no Default or
Event of Default shall have occurred and be continuing, the Borrower may request
such Lender to (and, upon such request, such Lender, without any obligation to
pay any fees in respect thereof, shall) assign all of its rights and obligations
under this Agreement to one or more Eligible Assignees acceptable to the Agent
in accordance with Section 10.07(a) provided that at the time of any such
assignment the Borrower has paid to the Lender all amounts due it hereunder.

SECTION 10.08 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 10.09 Independence of Provisions. All agreements and covenants hereunder
shall be given independent effect such that if a particular action or condition
is prohibited by the terms of any such agreement or covenant, the fact that such
action or condition would be permitted within the limitations of another
agreement or covenant shall not be construed as allowing such action to be taken
or condition to exist.

SECTION 10.10 Confidentiality. Each Lender, each Issuing Bank and the Agent (for
purposes of this Section 10.10, each a “Recipient”) agrees that it will not
disclose to any third party any Confidential Information provided to it by the
Borrower; provided, that, the foregoing will not (i) restrict the ability of the
Agent, the Issuing Banks, the Lenders and any loan participants from freely
exchanging Confidential Information among themselves (and their respective
Affiliates, employees, attorneys, agents and advisors), (ii) restrict the
ability to disclose Confidential Information to a prospective Eligible Assignee
or participant, provided, that, such Eligible Assignee or participant executes a
confidentiality agreement with the selling Lender agreeing to be bound by the
terms hereof prior to disclosure of Confidential Information to such Eligible
Assignee or participant or (iii) prohibit the disclosure of Confidential
Information to the extent: (a) the Confidential Information is or has already
become part of the public domain at the time of disclosure, by publication or
otherwise, except by breach of this Section 10.10, (b) the Confidential
Information can be established by written evidence to have already been in the
lawful possession of the Recipient prior to the time of disclosure; or (c) the
Confidential Information is received by the Recipient from a third party not
known to have a similar restriction and without breach of this Section 10.10, or
(d) the Confidential Information is required to be disclosed by order of a court
of competent jurisdiction, administrative agency or governmental body, or by
subpoena, summons or other legal process, or by law, rule or regulation, or by
applicable regulatory or professional standards provided that prior to such
disclosure the Borrower and the non-disclosing party are each given reasonable
advance notice of such order and an opportunity to object to such disclosure;
provided, that, no such notice or

 

73



--------------------------------------------------------------------------------

opportunity shall be required if disclosure is required in connection with an
examination by a regulatory authority or is required in such circumstances where
the applicable Governmental Authority does not permit such notice or opportunity
(it being understood the Recipient will inform such authority of the
confidential nature of the Confidential Information being disclosed).

SECTION 10.11 Headings. Article and Section headings in this Agreement are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.

SECTION 10.12 Entire Agreement. This Agreement sets forth the entire agreement
of the parties with respect to its subject matter and, except for the letter
agreements referred to in Sections 2.03(c) and 3.06(b), supersedes all previous
understandings, written or oral, in respect thereof.

SECTION 10.13 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

SECTION 10.14 Consent to Jurisdiction. (a) Each of the parties hereto hereby
irrevocably submits to the non-exclusive jurisdiction of any New York State or
Federal court sitting in the County of New York, The City of New York, in any
action or proceeding arising out of or relating to the Loan Documents, and each
of the parties hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State court or
such Federal court. Each of the parties hereby irrevocably agrees, to the
fullest extent each may effectively do so, that each will not assert any defense
that such courts do not have subject matter or personal jurisdiction of such
action or proceeding or over any party hereto. Each of the parties hereby
irrevocably consents to the service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding by
certified mail, return receipt requested, or by delivering of a copy of such
process to such party at its address specified in Section 10.02 or by any other
method permitted by law. Each of the parties hereby agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or by any other manner provided by
law.

(b) Nothing in this Section 10.14 shall affect the right of any of the parties
hereto to serve legal process in any other manner permitted by law or affect the
right of any of the parties to bring any action or proceeding against any of the
parties or their property in the courts of other jurisdictions.

SECTION 10.15 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT, IN THE CASE OF
ARTICLE III, TO THE EXTENT SUCH LAWS ARE INCONSISTENT WITH THE UCP.

SECTION 10.16 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE LC SUBSIDIARIES,
THE SUBSIDIARY BORROWERS, THE AGENT, THE LENDERS

 

74



--------------------------------------------------------------------------------

AND EACH ISSUING BANK HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE ADVANCES OR THE LETTERS OF CREDIT, OR THE ACTIONS OF THE
AGENT, ANY LENDER OR THE ISSUING BANK IN CONNECTION WITH THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

[The remainder of this page intentionally left blank.]

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

THE BORROWER: THE GAP, INC. By:  

 

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer THE LC
SUBSIDIARIES: BANANA REPUBLIC, LLC By:  

 

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer GPS
CONSUMER DIRECT, INC. By:  

 

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer GAP
(CANADA) INC. By:  

 

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer GAP
(FRANCE) S.A.S. By:  

 

Name:   Lisa Mertens Title:   President



--------------------------------------------------------------------------------

GAP (JAPAN) K.K. By:  

 

Name:   Thomas J. Lima Title:   Director GAP (NETHERLANDS) B.V. By:  

 

Name:   Julie Kanberg Title:   Director GPS (GREAT BRITAIN) LIMITED By:  

 

Name:   Byron Pollitt Title:   Director OLD NAVY (CANADA) INC. By:  

 

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer SUBSIDIARY
BORROWERS: GAP (CANADA) INC. By:  

 

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer GAP
(FRANCE) S.A.S. By:  

 

Name:   Lisa Mertens Title:   President



--------------------------------------------------------------------------------

GAP (JAPAN) K.K. By:  

 

Name:   Thomas J. Lima Title:   Director GAP (NETHERLANDS) B.V. By:  

 

Name:   Julie Kanberg Title:   Director GPS (GREAT BRITAIN) LIMITED By:  

 

Name:   Byron Pollitt Title:   Director OLD NAVY (CANADA) INC. By:  

 

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

THE AGENT:

 

CITICORP USA, INC.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

 

THE CO-SYNDICATION AGENTS:

 

BANK OF AMERICA, N.A.

By:  

 

Name:   Title:   HSBC BANK USA, NATIONAL ASSOCIATION By:  

 

Name:   Title:   JPMORGAN CHASE BANK By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

THE SENIOR MANAGING AGENTS: BANK OF NOVA SCOTIA By:  

 

Name:   Title:  

WILLIAM STREET COMMITMENT

CORPORATION

By:  

 

Name:   Title:   U. S. BANK NATIONAL ASSOCIATION By:  

 

Name:   Title:   WELLS FARGO BANK, N.A. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

THE LENDERS:

 

KEYBANK NATIONAL ASSOCIATION

By:  

 

Name:   Title:  

WACHOVIA BANK, NATIONAL

ASSOCIATION

By:  

 

Name:   Title:   THE FIFTH THIRD BANK By:  

 

Name:   Title:   FIRST NATIONAL BANK OF OMAHA By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

THE ISSUING BANKS: CITIBANK, N.A. By:  

 

Name:   Title:   BANK OF AMERICA, N.A. By:  

 

Name:   Title:   HSBC BANK USA, NATIONAL ASSOCIATION By:  

 

Name:   Title:   JPMORGAN CHASE BANK By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

THE SWING LINE LENDERS: CITIBANK, N.A. By:  

 

Name:   Title:   BANK OF AMERICA, N.A. By:  

 

Name:   Title:   HSBC BANK USA, NATIONAL ASSOCIATION By:  

 

Name:   Title:   JPMORGAN CHASE BANK By:  

 

Name:   Title:   BANK OF NOVA SCOTIA By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULES - REVOLVER CREDIT AGREEMENT Schedule I-A    -    Commitment Amounts
Schedule I-B    -    List of Applicable Lending Offices Schedule II    -   
Existing Liens Schedule III    -    Change of Control Schedule IV    -   
Outstanding Balance of Existing Letters of Credit Schedule V    -    LC
Subsidiaries Schedule VI       Subsidiary Borrowers Schedule VII    -    ERISA
Matters Schedule VIII    -    Environmental Matters Schedule IX    -    Existing
Debt



--------------------------------------------------------------------------------

Schedule I-A

COMMITMENT AMOUNTS

 

Entity

   Commitment    Issuing Commitment

Citicorp USA, Inc.

   $ 105,000,000      N/A

Bank of America, N.A.

   $ 105,000,000    $ 187,500,000

HSBC Bank USA, National Association

   $ 90,000,000    $ 187,500,000

JPMorgan Chase Bank

   $ 90,000,000    $ 187,500,000

The Bank of Nova Scotia

   $ 55,000,000      N/A

William Street Commitment Corporation

   $ 55,000,000      N/A

U. S. Bank National Association

   $ 55,000,000      N/A

Wells Fargo Bank, N.A.

   $ 55,000,000      N/A

KeyBank National Association

   $ 45,000,000      N/A

Wachovia Bank, National Association

   $ 35,000,000      N/A

Fifth Third Bank

   $ 35,000,000      N/A

First National Bank of Omaha

   $ 25,000,000      N/A

Citibank, N.A.

     N/A    $ 187,500,000              

TOTAL

   $ 750,000,000    $ 750,000,000              



--------------------------------------------------------------------------------

Schedule I-B

LIST OF APPLICABLE LENDING OFFICES

 

Lender  

  

Domestic Lending Office        

  

Eurodollar Lending Office        

Citicorp USA Inc./    2 Penns Way, Suite 110    2 Penns Way, Suite 110 Citibank,
N.A.    New Castle, DE 19720    New Castle, DE 19720    Attn: Carolyn Figueroa
   Attn: Carolyn Figueroa    Tel: 302-894-6089    Tel: 302-894-6089    Fax:
212-994-0847    Fax: 212-994-0847 Bank of America, N.A.    1850 Gateway Blvd   
1850 Gateway Blvd    Concord, CA 94520    Concord, CA 94520    Attn: Nina Lemmer
   Attn: Nina Lemmer    Tel: 925-675-7478    Tel: 925-675-7478    Fax:
888-969-9281    Fax: 888-969-9281 HSBC Bank USA, National Association    452
Fifth Avenue, 5th Floor    452 Fifth Avenue, 5th Floor    New York, NY 10018   
New York, NY 10018    Attn: Anne Serewicz    Attn: Anne Serewicz    Tel:
212-575-2474    Tel: 212-575-2474    Fax: 212-575-2479    Fax: 212-575-2479
JPMorgan Chase Bank    270 Park Avenue, 4th Floor    270 Park Avenue, 4th Floor
   New York, NY 10017    New York, NY 10017    Attn: Barry Bergman    Attn:
Barry Bergman    Tel: 212-270-0203    Tel: 212-270-0203    Fax: 212-270-3279   
Fax: 212-270-3279 The Bank of Nova Scotia    580 California Street, Suite 2100
   580 California Street, Suite 2100    San Francisco, CA 94104    San
Francisco, CA 94104    Attn: Mark Sparrow    Attn: Mark Sparrow    Tel:
415-616-4108    Tel: 415-616-4108    Fax: 415-397-0791    Fax: 415-397-0791
William Street Commitment    85 Broad Street, 6th Floor    85 Broad Street, 6th
Floor Corporation    New York, NY 10004    New York, NY 10004    Attn: Philip F.
Green    Attn: Philip F. Green    Tel: 212-357-7570    Tel: 212-357-7570    Fax:
212-357-4597    Fax: 212-357-4597 U.S. Bank National Association    555 S.W. Oak
Street, Suite 400    555 S.W. Oak Street, Suite 400    Mail Code PD-OR-P4CB   
Mail Code PD-OR-P4CB    Portland, Oregon 97204    Portland, Oregon 97204   
Attn: Janet Jordan    Attn: Janet Jordan    Tel: 503-275-5871    Tel:
503-275-5871    Fax: 503-275-5428    Fax: 503-275-5428 Wells Fargo Bank, N.A.   
201 Third Street    201 Third Street    San Francisco, CA 94103    San
Francisco, CA 94103    Attn: Judy Chan    Attn: Judy Chan    Tel: 415-477-5433
   Tel: 415-477-5433    Fax: 415-979-0675    Fax: 415-979-0675 KeyBank National
Association    127 Public Square    127 Public Square    Cleveland, OH 44114   
Cleveland, OH 44114    Attn: Michael Vegh    Attn: Michael Vegh    Tel:
216-689-7759    Tel: 216-689-7759    Fax: 216-689-4981    Fax: 216-689-4981



--------------------------------------------------------------------------------

Lender  

  

Domestic Lending Office        

  

Eurodollar Lending Office        

Wachovia Bank, National Association    1339 Chestnut Street, PA 4830    1339
Chestnut Street, PA 4830    Philadelphia, PA 14107    Philadelphia, PA 14107   
Attn: Susan Vitale    Attn: Susan Vitale    Tel: 267-321-6712    Tel:
267-321-6712    Fax: 267-321-6700    Fax: 267-321-6700 Fifth Third Bank    38
Fountain Square Plaza    38 Fountain Square Plaza    Cincinnati, OH 45202   
Cincinnati, OH 45202    Attn: Gary Losey    Attn: Gary Losey    Tel:
513-534-7757    Tel: 513-534-7757    Fax: 513-534-5947    Fax: 513-534-5947
First National Bank of Omaha    1620 Dodge Street    1620 Dodge Street    Omaha,
NE 68197    Omaha, NE 68197    Attn: Mark Baratta    Attn: Mark Baratta    Tel:
402-633-3512    Tel: 402-633-3512    Fax: 402-633-3519    Fax: 402-633-3519

 



--------------------------------------------------------------------------------

Schedule II

EXISTING LIENS

Landlord Liens:

Lease Agreement, between Metropolitan Life Insurance Company, on behalf of the
Tower Fund, a commingled separate account, as Landlord and The Gap, Inc., as
Tenant for Gateway Business Center, Building #1, City of Grove City, Ohio, dated
January 29, 1998 (the Ohio Catalog Center)

Amended and Restated Industrial Lease Agreement, between Industrial Developments
International, Inc., as Landlord and The Gap, Inc., as Tenant for 1200 Worldwide
Blvd., Hebron, Kentucky, dated March 10, 1998 (the Gap Outlet Distribution
Center)

Industrial Lease Agreement, between Industrial Developments International, Inc.,
as Landlord, and The Gap, Inc., as Tenant for 1405 Worldwide Blvd., Hebron,
Kentucky, dated June 15, 2000 (the Old Navy Outlet Distribution Center)



--------------------------------------------------------------------------------

Schedule III

CHANGE OF CONTROL

 

1. Donald G. Fisher

 

2. Doris F. Fisher

 

3. Any person related by blood or marriage to any of the foregoing persons and
any Person (as defined in this Agreement) as to which any of such persons has
beneficial ownership of the assets of such Person.

 

4. The executive officers of The Gap, Inc. as of August 30, 2004.



--------------------------------------------------------------------------------

Schedule IV

OUTSTANDING BALANCE OF EXISTING LETTERS OF CREDIT

 

Bank  

   LC Ref. No.       

Beneficiary    

  

Issued Date  

  

Maturity  

   Amount (USD) B of A    3046514    Washington Intl. Insurance    3/4/2002   
Evergreen    $ 30,000,000 B of A    3049636    Metropolitan Life Insurance Co.
   7/1/2002    Evergreen    $ 484,200                                   $
30,484,200



--------------------------------------------------------------------------------

Schedule V

LC SUBSIDIARIES

 

1. Banana Republic, LLC

 

2. GPS Consumer Direct, Inc.

 

3. Gap (Canada) Inc.

 

4. Gap (France) S.A.S.

 

5. Gap (Japan) K.K.

 

6. Gap (Netherlands) B.V.

 

7. GPS (Great Britain) Limited

 

8. Old Navy (Canada) Inc.



--------------------------------------------------------------------------------

Schedule VI

SUBSIDIARY BORROWERS

 

1. Gap (Canada) Inc.

 

2. Gap (France) S.A.S.

 

3. Gap (Japan) K.K.

 

4. Gap (Netherlands) B.V.

 

5. GPS (Great Britain) Limited

 

6. Old Navy (Canada) Inc.



--------------------------------------------------------------------------------

Schedule VII

ERISA MATTERS

None.



--------------------------------------------------------------------------------

Schedule VIII

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

Schedule IX

EXISTING DEBT

 

Borrower

  

Amount

  

Type of Debt

  

Date Expires

Gap International BV    Euro          226,593,000    5% 5-Year Notes   
September 30, 2004 Gap (Japan) K.K.    USD          50,000,000    6.25% 10-Year
Notes    March 1, 2009 Gap (France) SAS    Euro    Bank Guarantee for lease
payments in    Evergreen    2,145,619    France Societe Generale    GIS
Singapore    SGD    Bank Guarantee for lease payments in    Evergreen    171,749
   Citibank    GIS Holdings Ltd.    HKD    Bank Guarantee for lease payments in
   Evergreen    5,749,506    Citibank    GIS Dubai    USD    Continuing
Guarantee for operating    Evergreen    164,000    expenses in HSBC   



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF BORROWING

Citicorp USA, Inc., as Agent

  for the Lenders Parties

  to the Credit Agreement referred to below

Attention:

[Date]

Ladies and Gentlemen:

The undersigned, The Gap, Inc., refers to the Credit Agreement, dated as of
August 30, 2004 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, certain of the undersigned’s
Subsidiaries, certain Lenders parties thereto, certain Issuing Banks parties
thereto, certain Co-Syndication Agents parties thereto, Citigroup Global Markets
Inc. and Banc of America Securities LLC as Joint Lead Arrangers, and Citicorp
USA, Inc., as Agent for said Lenders and the Issuing Banks, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             , 200  .

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is $            .

(iv) [The Interest Period for each Eurodollar Rate Advance made as part of the
Proposed Borrowing is [    month[s]].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 6.01 of the Credit
Agreement (other than, in the case of any Advance that does not increase the
outstanding principal amount of the Advances, the representations and warranties
contained in Sections 6.01(e) and 6.01(g) of the Credit Agreement), before and
after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date;



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or Default; and

(C) the making of the Proposed Borrowing is in compliance with the respective
criteria set forth in Section 2.01(a) of the Credit Agreement.

 

Very truly yours,

 

THE GAP, INC.

By  

 

Name:   Title:  

 

Exh. A Page 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PROMISSORY NOTE

 

$                   Dated:                        , 200  

FOR VALUE RECEIVED, the undersigned, The Gap, Inc., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of
[                            ] (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date (as those terms are defined in the Credit
Agreement referred to below) or prior thereto as provided in such Credit
Agreement the aggregate principal amount of the Advances (as defined below)
owing to the Lender by the Borrower pursuant to the Credit Agreement dated as of
August 30, 2004 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement,” terms defined therein,
unless otherwise defined herein, being used herein as therein defined), among
the Borrower, certain subsidiaries of the Borrower, the Lender and certain other
banks and financial institutions party thereto as Lenders, certain Issuing
Banks, certain Co-Syndication Agents parties thereto, Citigroup Global Markets
Inc. and Banc of America Securities LLC as Joint Lead Arrangers, and Citicorp
USA, Inc. (“CUSA”), as Agent.

The Borrower also promises to pay interest on the unpaid principal amount of
each Advance from the date of such Advance until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement. Both principal and interest are payable in lawful money of
the United States of America to CUSA, as Agent, at 399 Park Avenue, New York,
New York 10043 (or at such other address as the Agent may specify to the
Borrower in writing) in same day funds, free and clear of and without any
deduction, with respect to the payee named above, subject to Section 4.02 of the
Credit Agreement, for any and all present and future taxes, deductions, charges
or withholdings, and all liabilities with respect thereto.

The Lender is authorized to record the date of each Advance or Conversion or
continuation thereof, each payment or prepayment of principal with respect
thereto and, in the case of Eurodollar Rate Advances, each Interest Period and
the interest rate applicable thereto, in the Lender’s internal records and,
prior to any transfer hereof, on a schedule annexed hereto and made a part
hereof, and any such notation shall constitute prima facie evidence of the
accuracy of the information so recorded.

This Promissory Note is issued pursuant to Section 2.02(g) of, and is entitled
to the benefits of, the Credit Agreement. The Credit Agreement, among other
things, (i) provides for the making of advances (the “Advances”) by the Lender
to the Borrower from time to time in an aggregate amount not to exceed at any
time outstanding the U.S. dollar amount first above mentioned, the indebtedness
of the Borrower resulting from each such Advance being evidenced by this
Promissory Note, and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.



--------------------------------------------------------------------------------

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note incorporates, and the Borrower and Lender hereby are
subject to, the provisions set forth in Section 10.14 of the Credit Agreement.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York, United States.

 

THE GAP, INC. By  

 

Name:   Title:  

 

Exh. B Page 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated              , 200  

Reference is made to the Credit Agreement, dated as of August 30, 2004 (the
“Credit Agreement”), among The Gap, Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower, as “LC Subsidiaries” and
“Subsidiary Borrowers,” as the case may be, the Lenders (as defined in the
Credit Agreement), certain Issuing Banks, certain Co-Syndication Agents parties
thereto, Citigroup Global Markets Inc. and Banc of America Securities LLC as
Joint Lead Arrangers, and Citicorp USA, Inc., as Agent for the Lenders and
Issuing Banks (the “Agent”). Terms defined in the Credit Agreement are used
herein with the same meaning.

             (the “Assignor”) and              (the “Assignee”) agree as
follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, such respective interests in and
to all of the Assignor’s rights and obligations under the Credit Agreement as of
the date hereof which represent the respective percentage interests specified on
Schedule 1 of all outstanding rights and obligations under the Credit Agreement
in respect of (a) the Assignor’s Commitment and the Advances owing to the
Assignor and (b) the Issuing Commitment and participations in Letter of Credit
Liability of the Assignor. After giving effect to such sale and assignment,
(i) the Assignee’s Commitment and the amount of the Advances owing to the
Assignee and (ii) such Assignee’s Issuing Commitment and participations in
Letter of Credit Liability will be as set forth, respectively, in Section 2 of
Schedule 1.

2. The Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interests being assigned by it hereunder and that such interests
are free and clear of any adverse claim; (b) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower, any
Subsidiary Borrower or any LC Subsidiary or the performance or observance by the
Borrower, any Subsidiary Borrower or any LC Subsidiary of any of its respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

3. The Assignee (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 6.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (b) agrees that it will, independently and without
reliance upon the Agent, the Issuing Banks, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time,



--------------------------------------------------------------------------------

continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (c) confirms that it is an Eligible Assignee; (d) appoints
and authorizes the Agent and the Issuing Banks to take such action on its behalf
and to exercise such powers under the Credit Agreement as are delegated to the
Agent and the Issuing Banks by the terms thereof, together with such powers as
are reasonably incidental thereto; (e) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as Lender; [and] (f) specifies as
its Domestic Lending Office (and address for notices) and Eurodollar Lending
Office the offices set forth beneath its name on the signature pages hereof [and
(g) attaches the forms prescribed by the Internal Revenue Service of the United
States certifying as to the Assignee’s status for purposes of determining
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Credit Agreement or such other documents as
are necessary to indicate that all such payments are subject to such rates at a
rate reduced by an applicable tax treaty].*

4. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered to the Agent for acceptance and recording by
the Agent. The effective date of this Assignment and Acceptance shall be the
date of acceptance thereof by the Agent, unless otherwise specified on Schedule
1 hereto (the “Effective Date”).

5. Upon such acceptance and recording by the Agent, as of the Effective Date,
(a) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of
Lender thereunder and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

6. Upon such acceptance and recording by the Agent, from and after the Effective
Date, the Agent shall make (and shall direct the Issuing Banks to make) all
payments under the Credit Agreement in respect of the interests assigned hereby
(including, without limitation, all payments of principal, interest and
utilization fees, facility fees and letter of credit facility fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

 

* If the Assignee is organized under the laws of a jurisdiction outside the
United States.

 

Exh. C - Page 2



--------------------------------------------------------------------------------

Schedule 1 to

Assignment and Acceptance

Dated             , 200  

 

Section 1.    Percentage Interest in Commitment and Advances:                  
%  Percentage Interest in participations in Letter of Credit Liability:     
             %  Section 2.    Assignee’s Commitment:    $                
Issuing Commitment    $                 Aggregate outstanding principal amount
of Advances owing to Assignee:    $                 Aggregate outstanding amount
of Assignee’s participations in Letter of Credit Liability:    $                
Section 3.   

Effective Date1::                          , 200  

 

[NAME OF ASSIGNOR] By:  

 

Name   Title:   [NAME OF ASSIGNEE] By:  

 

Name   Title:  

 

Domestic Lending Office (and address for notices):

        [Address]

 

Eurodollar Lending Office:

        [Address]

 

1

This date should be no earlier than the date of acceptance by the Agent.

 

Schedule 1 to Assignment and Acceptance – Page 1



--------------------------------------------------------------------------------

Accepted this              day

of               , 200  

 

CITICORP USA, INC., as Agent By:  

 

Name   Title:  

[Accepted this              day

of               , 200  

 

THE GAP, INC. By:  

 

Name   Title:]2

 

2

If required under Section 10.07 of the Credit Agreement

 

Schedule 1 to Assignment and Acceptance – Page 2



--------------------------------------------------------------------------------

Exhibit D-1 to the

Credit Agreement

[FORM OF OPINION OF IN-HOUSE COUNSEL TO LOAN PARTIES]

1. The California Subsidiary is authorized to exercise all its powers, rights
and privileges and is in good legal standing under the laws of the State of
California, and each of the Company and the Delaware Subsidiary is validly
existing and in good standing under the Applicable Law of the State of Delaware.

2. Each Loan Party has the power and authority to execute, deliver and perform
all of its obligations under each of the Transaction Agreements to which it is a
party, and the execution and delivery of each of the Transaction Agreements by
each Loan Party which is a party thereto and the consummation by each Loan Party
of the transactions contemplated thereby have been duly authorized by all
requisite action on the part of each Loan Party. Each of the Transaction
Agreements has been duly executed and delivered by each Loan Party which is a
party thereto.

3. The execution and delivery by each Loan Party of each of the Transaction
Agreements to which it is a party and the performance by each Loan Party of its
obligations under each of the Transaction Agreements, each in accordance with
its terms, does not (i) conflict with the Constitutive Documents of each of the
Loan Parties, (ii) constitute a violation of, or a default under, any Applicable
Contracts or (iii) cause the creation of any security interest or lien upon any
of the property of the Loan Parties pursuant to any Applicable Contracts to
which it is a party. I call to your attention that certain of the Applicable
Contracts are governed by laws other than those as to which I express my
opinion. I express no opinion as to the effect of such other laws on the
opinions herein stated.

4. Neither the execution, delivery nor performance by any Loan Party of the
Transaction Agreements to which it is a party will contravene any provision of
any Applicable Law.

5. No Governmental Approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required in connection
with, the execution, delivery or performance of any of the Transaction
Agreements by any Loan Party.

6. There is no action, suit or proceeding pending or, to my knowledge, overtly
threatened against any Loan Party in or before any court, Governmental Authority
or arbitrator, which has a reasonable probability (taking into account the
exhaustion of all appeals and the assertion of all defenses) of having a
Material Adverse Effect or which purports to affect the legality, validity or
enforceability of any Loan Document.



--------------------------------------------------------------------------------

Exhibit D-2 to the

Credit Agreement

[FORM OF CORPORATE OPINION OF SPECIAL NEW YORK COUNSEL TO THE

LOAN PARTIES]

 

1. Each of the Transaction Agreements constitutes the valid and binding
obligation of each Loan Party which is a party thereto, enforceable against each
such Loan Party in accordance with its terms, under the Applicable Laws of the
State of New York.

 

2. Neither the execution, delivery or performance by any Loan Party of the
Transaction Agreements to which it is a party, nor the compliance by any Loan
Parties with the terms and provisions thereof will contravene any provision of
any Applicable Law of the State of New York or any Applicable Law of the United
States of America.

 

3. No Governmental Approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required in connection
with, the execution or delivery of any of the Transaction Agreements by any Loan
Party or the enforceability of any of the Transaction Agreements against any
Loan Party.

 

4. The Loan Parties are not and, solely after giving effect to the transactions
contemplated by the Transaction Agreements to which they are a party, will not
be an “investment company” as such term is defined in the Investment Company Act
of 1940, as amended.

 

5. Neither the execution, delivery or performance by any Loan Party of the
Transaction Agreements to which it is a party nor the compliance by such Loan
Party with the terms and provisions thereof will violate any provision of the
Public Utility Holding Company Act of 1935, as amended.



--------------------------------------------------------------------------------

Exhibit E to the

Credit Agreement

[FORM OF OPINION OF SPECIAL NEW YORK COUNSEL TO THE AGENT]

We are of the opinion that the Opinion Documents are the legal, valid and
binding obligation of each Loan Party thereto, enforceable against each such
Loan Party in accordance with its respective terms.



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSUMPTION AGREEMENT

Dated:             , 200  

The Gap, Inc.

900 Cherry Avenue

San Bruno, California 94066

Attention: Treasurer

Citicorp USA, Inc.,

  as Agent for the Lender Parties

  to the Credit Agreement referred to below

[399 Park Avenue

New York, New York 10043]

Attention: Credit Administration

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of August 30, 2004 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among The Gap, Inc., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower, certain Lenders party thereto, certain Issuing
Banks, certain Co-Syndication Agents parties thereto, Citigroup Global Markets
Inc. and Banc of America Securities LLC as Joint Lead Arrangers, and Citicorp
USA, Inc., as Agent for such Lenders and the Issuing Banks.

The undersigned (the “Assuming Lender”) proposes to become an Assuming Lender
pursuant to Section 2.04(c) of the Credit Agreement and, in that connection,
hereby agrees that it shall become a Lender for purposes of the Credit Agreement
on the applicable Commitment Increase Effective Date and that its Commitment
shall as of such date be $            .

The undersigned (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 6.01(f) thereof, the most recent financial statements referred to in
Section 7.04 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assumption Agreement; (b) agrees that it will, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(c) appoints and authorizes the Agent and the Issuing Banks to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Agent and the Issuing Banks by the terms thereof, together
with such powers as are reasonably incidental thereto; (d) agrees that it will
perform in accordance with their terms all



--------------------------------------------------------------------------------

of the obligations which by the terms of the Credit Agreement are required to be
performed by it as Lender; (e) confirms that it is an Eligible Assignee;
(f) specifies as its Applicable Lending Offices (and address for notices) the
offices set forth beneath its name on the signature pages hereof; and
(g) attaches the forms prescribed by the Internal Revenue Service of the United
States required under Section 4.02 of the Credit Agreement.

The effective date for this Assumption Agreement shall be the applicable
Commitment Increase Effective Date. Upon delivery of this Assumption Agreement
to the Borrower and the Agent, and satisfaction of all conditions imposed under
Section 2.04 (c) as of [date specified above], the undersigned shall be a party
to the Credit Agreement and have the rights and obligations of a Lender
thereunder. As of [date specified above], the Agent shall make all payments
under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees) to the Assuming Lender.

This Assumption Agreement may be executed in counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart by telecopier shall
be effective as delivery of a manually executed counterpart of this Assumption
Agreement.

 

Exh. F Page 2



--------------------------------------------------------------------------------

This Assumption Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Very truly yours,

 

[NAME OF ASSUMING LENDER]

 

By:  

 

Name:   Title:  

 

Domestic Lending Office (and address for notices):

 

[Address]

 

Eurodollar Lending Office

 

[Address]

 

Acknowledged and Agreed to:

 

THE GAP, INC.

 

By:  

 

Name:   Title:  

 

CITICORP USA, INC.

 

By:  

 

Name:   Title:  

 

Exh. F Page 3